Exhibit 10.1

Execution Copy

10,000,000 Shares

Clean Energy Fuels Corp.

Common Stock

UNDERWRITING AGREEMENT

May 25, 2007

W.R. Hambrecht + Co., LLC
    as Representative of the several
   Underwriters named in Schedule I hereto

c/o W.R. Hambrecht + Co., LLC
539 Bryant Street, Suite 100
San Francisco, CA 94107

Ladies and Gentlemen:

Clean Energy Fuels Corp., a Delaware corporation (the “Company”), proposes,
subject to the terms and conditions contained in this Underwriting Agreement
(this “Agreement”), to sell to you and the other underwriters named on
Schedule I to this Agreement (the “Underwriters”), for whom you are acting as
Representative (the “Representative”), 10,000,000 shares (the “Firm Shares”) of
the Company’s common stock, par value $0.0001 per share (the “Common Stock”). 
The respective amounts of the Firm Shares to be purchased by each of the several
Underwriters are set forth opposite their names on Schedule I hereto. In
addition, the persons listed on Schedule II hereto (the “Selling Stockholders”)
propose to grant to the Underwriters an option to purchase up to an additional
1,500,000 shares (the “Option Shares”) of Common Stock from the Selling
Stockholders for the purpose of covering over allotments in connection with the
sale of the Firm Shares.  The Firm Shares and the Option Shares are collectively
called the “Shares.”

The Company has prepared and filed in conformity with the requirements of the
Securities Act of 1933, as amended (the “Securities Act”), and the published
rules and regulations thereunder (the “Rules”) adopted by the Securities and
Exchange Commission (the “Commission”) a Registration Statement (as hereinafter
defined) on Form S-1 (No. 333-137124), including a Preliminary Prospectus (as
hereinafter defined) relating to the Shares, and such

1


--------------------------------------------------------------------------------


amendments thereof as may have been required to the date of this Agreement. 
Copies of such Registration Statement (including all amendments thereof) and of
the related Preliminary Prospectus have been delivered by the Company to you. 
As used in this Agreement:

a.             The term “Preliminary Prospectus” means any preliminary
prospectus relating to the Shares included at any time as a part of the
Registration Statement or filed with the Commission by the Company pursuant to
Rule 424 of the Rules.

b.             The term “Pricing Prospectus” means the Preliminary Prospectus
relating to the Shares dated May 21, 2007 that was included in the Registration
Statement immediately prior to the Applicable Time (as defined below).

c.             The term “Registration Statement” means the registration
statement on Form S-1 (File No. 333-137124) (including any Preliminary
Prospectus, the Prospectus, all exhibits and financial schedules), as amended at
the time and on the date it became effective (the “Effective Date”), including
the information (if any) contained in the form of final prospectus to be filed
with the Commission pursuant to Rule 424(b) of the Rules and deemed to be part
thereof at the Effective Date pursuant to Rule 430A of the Rules.  If the
Company has filed an abbreviated registration statement to register additional
Shares pursuant to Rule 462(b) under the Rules (the “462(b) Registration
Statement”), then any reference herein to the Registration Statement shall also
be deemed to include such 462(b) Registration Statement.

d.             The term “Prospectus” as used in this Agreement means the
prospectus in the form included in the Registration Statement at the Effective
Date or, if Rule 430A of the Rules is relied on, the term Prospectus shall also
include the final prospectus relating to the Shares filed with the Commission
pursuant to Rule 424(b) of the Rules.

e.             The term “Issuer Free Writing Prospectus” means any “issuer free
writing prospectus” relating to the Shares as defined in Rule 433 of the Rules. 
The term “free writing prospectus” means each “free writing prospectus” (as
defined in Rule 405 of the Rules) prepared by or on behalf of the Company in
connection with the offering of the Shares.

f.              “Pricing Disclosure Package” means, as of the Applicable Time,
the Pricing Prospectus together with each Issuer Free Writing Prospectus filed
with the Commission or used by the Company on or before the Applicable Time and
listed on Schedule IV hereto, including any “road show” (as defined in
Rule 433(h) of the Rules) that is an Issuer Free Writing Prospectus but is not
required to be filed under Rule 433 of the Rules, taken as a whole.

g.             The “Applicable Time” is 9:00 a.m. (Eastern Time) on the date of
this Agreement.

The Company and the Selling Stockholders understand that the Underwriters
propose to make a public offering of the Shares, as set forth in and pursuant to
the Prospectus, as soon after the Effective Date and the date of this Agreement
as the Representative deems advisable.  The Company and the Selling Stockholders
hereby confirm that the Underwriters and

2


--------------------------------------------------------------------------------


dealers have been authorized to distribute or cause to be distributed the
Pricing Prospectus and are authorized to distribute the Prospectus (as from time
to time amended or supplemented if the Company furnishes amendments or
supplements thereto to the Underwriters).

1.             Sale, Purchase, Delivery and Payment for the Shares.  On the
basis of the representations, warranties and agreements contained in, and
subject to the terms and conditions of, this Agreement:

(a)       The Company agrees to sell to each of the Underwriters, and each of
the Underwriters agrees, severally and not jointly, to purchase from the
Company, at a purchase price of $11.298 per share (the “Initial Price”), the
number of Firm Shares set forth opposite the name of such Underwriter in
Schedule I hereto, subject to adjustment in accordance with Section 10 hereof.

(b)       The Selling Stockholders hereby grant to the several Underwriters a
one-time option to purchase, severally and not jointly, all or any part of the
Option Shares at the Initial Price.  The Selling Stockholders agree, severally
and not jointly, to sell to the Underwriters the respective numbers of Option
Shares obtained by multiplying the number of Option Shares specified in the
notice referred to below in this paragraph by a fraction the numerator of which
is the number of shares set forth opposite the names of such Selling
Stockholders in Schedule II hereto under the caption “Maximum Number of Option
Shares to be Sold” and the denominator of which is the total number of Option
Shares (subject to adjustment by the Representative to eliminate fractional
shares).  The number of Option Shares to be purchased by each Underwriter shall
be the same percentage (adjusted by the Representative to eliminate fractions)
of the total number of Option Shares to be purchased by the Underwriters as such
Underwriter is purchasing of the Firm Shares.  Such option may be exercised only
to cover over-allotments in the sales of the Firm Shares by the Underwriters and
may be exercised in whole or in part at any time on or before 12:00 noon, New
York City time, on the business day before the Firm Shares Closing Date (as
defined below), and from time to time thereafter within 30 days after the date
of this Agreement, in each case upon written, facsimile or electronic notice, by
the Representative to the Company no later than 12:00 noon, New York City time,
on the business day before the Firm Shares Closing Date or at least two business
days before the Option Shares Closing Date (as defined below), as the case may
be, setting forth the number of Option Shares to be purchased and the time and
date (if other than the Firm Shares Closing Date) of such purchase.

(c)       Payment of the purchase price for and delivery of certificates for the
Firm Shares shall be made at the offices of W.R. Hambrecht + Co., LLC,
539 Bryant Street, Suite 100, San Francisco, CA, 94107 at 7:00 a.m.,
San Francisco time, on the third business day following the date of this
Agreement or at such time on such other date, not later than ten (10) business
days after the date of this Agreement, as shall be agreed upon by the Company
and the Representative (such time and date of delivery and payment are called
the “Firm Shares Closing Date”).  In addition, in the event that any or all of
the Option Shares are purchased by the Underwriters, payment of the purchase
price, and delivery of the certificates, for such Option Shares shall be made at
the above-mentioned offices, or at such other place as shall be agreed upon by
the Representative and the Company, on each date of delivery as specified in the
notice from the Representative to the Company (such time and date of delivery
and payment are called the “Option Shares Closing Date”).  The Firm Shares
Closing Date and any Option Shares Closing Date are called, individually, a
“Closing Date” and, together, the “Closing Dates.”

3


--------------------------------------------------------------------------------


(d)       Payment for the Shares shall be made to the Company and the Selling
Stockholders by wire transfer of immediately available funds or by one or more
certified or official bank check or checks in same day funds drawn to the order
of the Company, and to the Selling Stockholders for the shares purchased from
the Selling Stockholders, against delivery of the respective certificates to the
Representative for the respective accounts of the Underwriters of certificates
for the Shares to be purchased by them.

(e)       Certificates evidencing the Shares shall be registered in such names
and shall be in such denominations as the Representative shall request at least
two full business days before the Firm Shares Closing Date or, in the case of
Option Shares, on the day of notice of exercise of the option as described in
Section 1(b) and shall be delivered by or on behalf of the Company to the
Representative through the facilities of the Depository Trust Company (“DTC”)
for the account of such Underwriter.  The Company will cause the certificates
representing the Shares to be made available for checking and packaging, at such
place as is designated by the Representative, on the full business day before
the Firm Shares Closing Date (or the Option Shares Closing Date in the case of
the Option Shares).  Time shall be of the essence, and delivery at the time and
place specified pursuant to this Agreement is a further condition to the
obligation of each Underwriter hereunder.

2.             Representations and Warranties of the Company.  The Company
represents and warrants to, and agrees with, each of the Underwriters that:

(a)       The Registration Statement conformed in all material respects when
filed, and will conform in all material respects on each of the Effective Date
and the applicable Closing Date, and any amendment to the Registration Statement
filed after the date hereof will conform in all material respects when filed, to
the requirements of the Securities Act and the Rules.  The Pricing Prospectus
conformed as of the Applicable Time, and the Prospectus will conform when filed
with the Commission pursuant to Rule 424(b) of the Rules and as of the
applicable Closing Date, in all material respects to the requirements of the
Securities Act and the Rules.

(b)       The Registration Statement, as of the Effective Date, did not contain
an untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein not misleading.  The Prospectus, as of
its date and the applicable Closing Date, will not contain an untrue statement
of a material fact or omit to state any material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading.  As of the Applicable Time, the Pricing Disclosure Package
did not contain an untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.  Each Issuer Free
Writing Prospectus listed on Schedule IV hereto does not conflict with the
information contained in the Registration Statement, the Pricing Prospectus or
the Prospectus.  Each such Issuer Free Writing Prospectus, as of the Applicable
Time, did not contain any untrue statement of a material fact or omit to state
any material fact necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.  The Prospectus,
as of its filing date and the applicable Closing Date, will not contain an
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.  Notwithstanding the foregoing, none of
the representations and warranties in this paragraph shall

4


--------------------------------------------------------------------------------


apply to statements in, or omissions from, the Registration Statement, the
Pricing Prospectus, the Prospectus and any Issuer Free Writing Prospectus made
in reliance upon, and in conformity with, information herein or otherwise
furnished in writing by the Representative on behalf of the several Underwriters
for use in the Registration Statement, the Pricing Prospectus, the Prospectus or
any Issuer Free Writing Prospectus.  With respect to the preceding sentence, the
Company acknowledges that the only information furnished in writing by the
Representative on behalf of the several Underwriters for use in the Registration
Statement, any Preliminary Prospectus, the Pricing Prospectus, the Prospectus or
any Issuer Free Writing Prospectus is the information set forth in the paragraph
describing the Open IPO process on the front cover page, in the first and third
paragraphs under the caption “Plan of Distribution,” and in the “Plan of
Distribution” section under the subsections entitled “The OpenIPO Auction
Process,” “Determination of Initial Public Offering Price,” “Allocation of
Shares,” “Requirements for Valid Bids,” “The Closing of the Auction and the
Allocation of Shares,” “Short Sales, Stabilizing Transactions and Penalty Bids,”
and the third paragraph under the subsection entitled “Lock-Up Agreements.”

(c)       Unless the Company obtains the prior consent of the Representative, it
has not made and will not make any offer relating to the Shares that would
constitute an Issuer Free Writing Prospectus other than those Issuer Free
Writing Prospectuses listed on Schedule IV attached hereto, or that would
otherwise constitute a Free Writing Prospectus required to be filed with the
Commission.  The Company has complied and will comply with the requirements of
Rule 433 of the Rules applicable to any Issuer Free Writing Prospectus,
including timely filing with the Commission where required, legending and
recordkeeping.

(d)       If applicable, each Preliminary Prospectus (including the Pricing
Prospectus) and the Prospectus delivered to the Underwriters for use in
connection with this offering was identical to the electronically transmitted
copies thereof filed with the Commission pursuant to EDGAR, except to the extent
permitted by Regulation S-T.  If Rule 434 of the Rules is used, the Company will
comply with the requirements of Rule 434 and the Prospectus shall not be
“materially different,” as such term is used in Rule 434, from the Prospectus
included in the Registration Statement at the time it became effective.

(e)       The Registration Statement has been declared effective under the
Securities Act and no stop order preventing or suspending the effectiveness of
the Registration Statement or suspending or preventing the use of any
Preliminary Prospectus, the Prospectus or any Issuer Free Writing Prospectus has
been issued by the Commission and no proceedings for that purpose are pending or
have been instituted or, to the Company’s knowledge, threatened by the
Commission.  Any required filing of the Prospectus and any supplement thereto
pursuant to Rule 424(b) of the Rules has been or will be made in the manner and
within the time period required by such Rule 424(b).

(f)        The Company has not distributed and, prior to the later to occur of
any Closing Date and completion of the distribution of the Shares, will not
distribute any offering material in connection with the offering and sale of the
Shares other than any Preliminary Prospectus, the Prospectus, any Issuer Free
Writing Prospectus listed on Schedule IV hereto, and any other materials, if
any, permitted by the Securities Act, including Rule 134 of the Rules, to which
the Representative has consented.

5


--------------------------------------------------------------------------------


(g)       The financial statements of the Company (including all notes and
schedules thereto) included in the Registration Statement and the Pricing
Prospectus present fairly in all material respects the financial position of the
Company and its consolidated subsidiaries at the dates indicated and the
statement of operations, stockholders’ equity and cash flows of the Company and
its consolidated subsidiaries for the periods specified; and such financial
statements and related schedules and notes thereto, and the unaudited financial
information filed with the Commission as part of the Registration Statement and
the Pricing Prospectus has been prepared in conformity with generally accepted
accounting principles, consistently applied throughout the periods involved
except as disclosed in the notes thereto.  The summary and selected financial
data included in the Registration Statement and the Pricing Prospectus present
fairly in all material respects the information shown therein as at the
respective dates and for the respective periods specified and have been
presented on a basis consistent with the consolidated financial statements set
forth in the Registration Statement and the Pricing Prospectus and other
financial information.

(h)       KPMG, LLP, whose reports are filed with the Commission as a part of
the Registration Statement, is and, during the periods covered by their reports,
was an independent registered public accounting firm within the meaning of the
Securities Act and the Rules and the rules and regulations adopted by the Public
Company Accounting Oversight Board (the “PCAOB”).

(i)        The Company (i) has been duly incorporated and is validly existing as
a corporation in good standing under the laws of the State of Delaware, having
full corporate power and authority to own or lease its properties and to conduct
its business as described in the Pricing Disclosure Package; and (ii) is duly
qualified to do business as a foreign corporation and is in good standing in all
other jurisdictions in which the character of the property owned or leased or
the nature of the business transacted by it makes qualification necessary except
for such jurisdictions where the failure to so qualify individually or in the
aggregate would not have a material adverse effect on the assets, properties,
condition (financial or otherwise) or in the results of operations, business
affairs or business prospects of the Company and its subsidiaries considered as
a whole (a “Material Adverse Effect”).  The Company has employees located solely
in Arizona, California, Colorado, Georgia, Maryland, Massachusetts,
New Hampshire, New Mexico, New York, Rhode Island, Texas, Washington, Wyoming
and Canada, and in no other jurisdiction, and is duly qualified to do business
as a foreign corporation and is in good standing in such jurisdictions, which
are the only jurisdictions where the Company is required to be so qualified.  To
the Company’s knowledge, no proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing, or seeking to revoke, limit or
curtail, such power and authority or qualification.  Except for Canada, the
Company does not own, lease or license any asset or property outside the United
States of America.

(j)        Except as disclosed in the Registration Statement or Pricing
Prospectus, the Company and each of its subsidiaries has all requisite corporate
power and authority, and all necessary authorizations, approvals, consents,
orders, licenses, certificates and permits of and from all governmental or
regulatory bodies or any other person or entity (collectively, the “Permits”),
to own, lease and license its assets and properties and conduct its business,
all of which are valid and in full force and effect, except where the lack of
such Permits, individually or in the aggregate, would not have a Material
Adverse Effect. The Company and each of its subsidiaries has fulfilled and
performed in all material respects all of its material obligations with respect
to such Permits

6


--------------------------------------------------------------------------------


and no event has occurred that allows, or after notice or lapse of time would
allow, revocation or termination thereof or results in any other material
impairment of the rights of the Company thereunder except, in each such case,
where such revocation, termination or impairment would not have a Material
Adverse Effect.  Except as may be required under the Securities Act and state
and foreign Blue Sky laws and the rules and regulations of the National
Association of Securities Dealers, Inc. (the “NASD”), no other Permits are
required for the Company to enter into, deliver and perform this Agreement and
to issue and sell the Shares to be issued and sold by it hereunder.

(k)       Except as disclosed in the Registration Statement or Pricing
Prospectus, the Company and each of its subsidiaries owns or possesses legally
enforceable rights to use all patents, patent rights, patent applications,
inventions, trademarks, trademark applications, trade names, service marks,
copyrights, copyright applications, licenses, domain names, know-how (including
trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures) and other similar rights and
proprietary knowledge (collectively, “Intellectual Property”) necessary for the
conduct of its business.  Neither the Company nor any of its subsidiaries has
knowledge of or has received any notice of any (i) infringement,
misappropriation or violation by third parties of any such Intellectual Property
or (ii) any threatened action, suit, proceeding or claim by others challenging
the Company or its subsidiaries’ rights in or to any such Intellectual
Property.  The Intellectual Property owned by the Company and its subsidiaries
has not been adjudged invalid or unenforceable, in whole or in part, and there
is no pending or, to the Company’s knowledge, threatened action, suit,
proceeding or claim by others challenging the validity or scope of any such
Intellectual Property.  There is no pending or, to the Company’s knowledge,
threatened action, suit, proceeding or claim by others against the Company or
any of its subsidiaries that the Company or any of its subsidiaries infringes,
misappropriates or otherwise violates any Intellectual Property or other
proprietary rights of others.  To the Company’s knowledge, no employee of the
Company or any of its subsidiaries is the subject of any claim or proceeding
involving a violation of any term of any employment contract, patent disclosure
agreement, invention assignment agreement, non-competition agreement,
non-solicitation agreement, nondisclosure agreement or any restrictive covenant
to or with a former employer where the basis of such violation relates to such
employee’s employment with the Company or any of the Company’s subsidiaries or
actions undertaken by the employee while employed with the Company or any of the
Company’s subsidiaries.

(l)        The Company and each of its subsidiaries has good and indefeasible
title in fee simple to all real property, and good and indefeasible title to all
other property owned by it, in each case free and clear of all liens,
encumbrances, claims, security interests and defects, except such as do not
materially affect the value of such property and do not materially interfere
with the use made or proposed to be made of such property by the Company and its
subsidiaries.  All property held under lease by the Company and its subsidiaries
is held by them under valid, existing and enforceable leases, free and clear of
all liens, encumbrances, claims, security interests and defects, except such as
would not have a Material Adverse Effect.  Subsequent to the respective dates as
of which information is given in the Pricing Prospectus, (i) there has not been
any Material Adverse Effect; (ii) neither the Company nor any of its
subsidiaries has sustained any loss of or interference with its assets,
businesses or properties (whether owned or leased) from fire, explosion,
earthquake, flood or other calamity, whether or not covered by insurance, or
from any labor dispute or any court or legislative or other governmental action,
order or decree which would have a Material Adverse Effect; and (iii) since the
date of the latest balance sheet included in the Pricing

7


--------------------------------------------------------------------------------


Prospectus, neither the Company nor its subsidiaries has (A) issued any
securities, except for issuance pursuant to this Agreement or pursuant to
reservations, agreements or employee benefit plans referred to in the
Registration Statement or Pricing Prospectus or upon the conversion or exercise
of convertible securities, options or warrants referred to in the Registration
Statement or Pricing Prospectus, or incurred any liability or obligation, direct
or contingent, for borrowed money, except such liabilities or obligations
incurred in the ordinary course of business, (B) entered into any transaction
not in the ordinary course of business that is material to the Company or
(C) declared or paid any dividend or made any distribution on any shares of its
stock or redeemed, purchased or otherwise acquired or agreed to redeem, purchase
or otherwise acquire any shares of its capital stock.

(m)      There is no document, contract or other agreement required to be
described in the Registration Statement or the Pricing Prospectus or to be filed
as an exhibit to the Registration Statement which is not described or filed as
required by the Securities Act or Rules.  Each description of a contract,
document or other agreement in the Registration Statement and the Pricing
Prospectus accurately reflects in all material respects the terms of the
underlying contract, document or other agreement.  Except as disclosed in the
Registration Statement or Pricing Prospectus, each contract, document or other
agreement described in the Registration Statement or the Pricing Prospectus or
listed in the Exhibits to the Registration Statement is in full force and effect
and is valid and enforceable by and against the Company or its subsidiaries, as
the case may be, in accordance with its terms, except as such enforceability may
be limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to the enforcement of creditors’ rights generally, and general
equitable principles relating to the availability of remedies, and except as
rights of indemnity or contribution may be limited by federal or state
securities laws and the public policy underlying such laws.  Neither the Company
nor any of its subsidiaries, if a subsidiary is a party, nor to the Company’s
knowledge, any other party is in default in the observance or performance of any
term or obligation to be performed by it under any such agreement, and no event
has occurred which with notice or lapse of time or both would constitute such a
default, in any such case which default or event, individually or in the
aggregate, would have a Material Adverse Effect.  No default exists, and no
event has occurred which with notice or lapse of time or both would constitute a
default, in the due performance and observance of any term, covenant or
condition, by the Company or a subsidiary, if a subsidiary is a party thereto,
of any other agreement or instrument to which the Company or any of its
subsidiaries is a party or by which the Company or its properties or business or
a subsidiary or the subsidiary’s properties or business may be bound or affected
which default or event, individually or in the aggregate, would have a Material
Adverse Effect.

(n)       The statistical and market related data included in the Pricing
Disclosure Package are based on or derived from sources that the Company
believes to be reliable and accurate.

(o)       Neither the Company nor any of its subsidiaries is in violation of any
term or provision of its charter or bylaws or of any franchise, license, permit,
judgment, decree, order, statute, rule or regulation, where the consequences of
such violation, individually or in the aggregate, would have a Material Adverse
Effect.

(p)       This Agreement has been duly authorized, executed and delivered by the
Company.

8


--------------------------------------------------------------------------------


(q)       Neither the execution, delivery and performance of this Agreement by
the Company nor the consummation of any of the transactions contemplated hereby
(including, without limitation, the issuance and sale by the Company of the
Shares) will give rise to a right to terminate or accelerate the due date of any
payment due under, or conflict with or result in the breach of any term or
provision of, or constitute a default (or an event which with notice or lapse of
time or both would constitute a default) under, or require any consent or waiver
under, or result in the execution or imposition of any lien, charge or
encumbrance upon any properties or assets of the Company or its subsidiaries
pursuant to the terms of, any indenture, mortgage, deed of trust or other
agreement or instrument to which the Company or any of its subsidiaries is a
party or by which either the Company or its subsidiaries or any of their
properties or businesses is bound, or any franchise, license, permit, judgment,
decree, order, statute, rule or regulation applicable to the Company or any of
its subsidiaries or violate any provision of the charter or bylaws of the
Company or any of its subsidiaries, except for (i) such consents or waivers
which have already been obtained and are in full force and effect, (ii) any such
termination or acceleration right, conflict, breach, default, lien or violation
that would not, individually or in the aggregate, have a Material Adverse Effect
or (iii) except as may be required by the NASD or state securities or Blue Sky
laws in connection with the offer and sale of the Shares.

(r)        The Company has the duly authorized and validly issued outstanding
capitalization as of March 31, 2007 as set forth under the caption
“Capitalization” in the Pricing Prospectus and will have the adjusted
capitalization as of March 31, 2007 (giving effect to the closing of the
offering contemplated by this Agreement) set forth therein on each Closing Date,
based on the assumptions set forth therein.  The certificates evidencing the
Shares are in due and proper legal form and have been duly authorized for
issuance by the Company, except that some certificates do not contain the legend
required by Section 151(f) of the DGCL.  All of the issued and outstanding
shares of Common Stock have been duly and validly issued and fully paid and
nonassessable.  All of the issued and outstanding shares of capital stock of the
Company were issued in transactions that were exempt from the registration
requirements of the Securities Act, without violation of preemptive rights,
rights of first refusal or similar rights.  Except as disclosed in the
Registration Statement or Pricing Prospectus, there are no statutory preemptive
or other similar rights to subscribe for or to purchase or acquire any shares of
Common Stock of the Company or any of its subsidiaries or any such rights
pursuant to its Certificate of Incorporation or bylaws or any agreement or
instrument to or by which the Company or any of its subsidiaries is a party or
bound other than any that do not apply to the issuance and sale of the Shares
pursuant to this Agreement and that will expire at the Firm Shares Closing
Date.  The Shares to be issued and sold by the Company pursuant to this
Agreement (the “Company Shares”), when issued and sold against payment therefor
pursuant to this Agreement, will be duly authorized and validly issued, fully
paid and nonassessable and none of them will be issued in violation of any
preemptive or other similar right.  The Shares to be sold by the Selling
Stockholders have been duly authorized and are, or will be prior to the relevant
Closing Date, validly issued and are fully paid and nonassessable.  Except as
disclosed in the Pricing Prospectus, there is no outstanding option, warrant or
other right calling for the issuance of, and there is no commitment, plan or
arrangement to issue, any share of stock of the Company or any of its
subsidiaries or any security convertible into, or exercisable or exchangeable
for, such stock.  The securities of the Company conform, and the Company Shares
when issued at the applicable Closing Date will conform, to the descriptions
thereof contained in the Registration Statement, the Pricing Prospectus and the
Prospectus.  All outstanding shares of capital stock of each of the Company’s
subsidiaries have been duly authorized and validly issued,

9


--------------------------------------------------------------------------------


and are fully paid and nonassessable and are owned directly by the Company or by
another wholly-owned subsidiary of the Company free and clear of any security
interests, liens, encumbrances, equities or claims, other than those described
in the Registration Statement and the Pricing Prospectus.

(s)       Except as disclosed in the Registration Statement or Pricing
Prospectus, no holder of any security of the Company has any right, which has
not been waived, to have any security owned by such holder included in the
Registration Statement or to demand registration of any security owned by such
holder for a period of 180 days after the date of this Agreement.  Each director
and executive officer of the Company and each stockholder of the Company listed
on Schedule III has delivered to the Representative his enforceable written
lock-up agreement in the form attached to this Agreement as Exhibit A hereto
(“Lock-Up Agreement”).

(t)        All necessary corporate action has been duly and validly taken by the
Company to authorize the execution, delivery and performance of this Agreement
and the issuance and sale of the Shares by the Company.  This Agreement has been
duly and validly authorized, executed and delivered by the Company and
constitutes and will constitute legal, valid and binding obligations of the
Company enforceable against the Company in accordance with their respective
terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles.

(u)       Neither the Company nor any of its subsidiaries is involved in any
labor dispute nor, to the knowledge of the Company, is any such dispute
threatened, which dispute would have a Material Adverse Effect.  To the
Company’s knowledge there is no existing or imminent labor disturbance by the
employees of any of its principal suppliers or contractors which would have a
Material Adverse Effect.  There is no threatened or to the Company’s knowledge,
any pending litigation between the Company or its subsidiaries and any of its
executive officers which, if adversely determined, could have a Material Adverse
Effect and the Company has no reason to believe that such officers will not
remain in the employment of the Company.

(v)       No relationship, direct or indirect, exists between or among the
Company or its subsidiaries, on the one hand, and the current or prior
directors, officers, stockholders, customers or suppliers of the Company and its
subsidiaries, on the other hand, which is required to be described in the
Registration Statement and the Pricing Prospectus that is not so described.

(w)      Neither the Company nor any affiliate of the Company has taken, nor
will they take, directly or indirectly, any action designed to or which might
reasonably be expected to cause or result in, or which has constituted or which
might reasonably be expected to constitute, the stabilization or manipulation of
the price of the Common Stock or any security of the Company to facilitate the
sale or resale of any of the Shares.

(x)        The Company and each of its subsidiaries has filed all federal,
state, local and foreign tax returns which are required to be filed through the
date hereof, which returns are true and correct in all material respects or has
received timely extensions thereof, and has paid all taxes shown on such returns
and all assessments received by it to the extent that the same are material and
have become due. There are no tax audits or investigations pending, which if
adversely

10


--------------------------------------------------------------------------------


determined would have a Material Adverse Effect; nor, to the Company’s
knowledge, are there any material proposed additional tax assessments against
the Company or any of its subsidiaries.

(y)       The Shares have been approved for listing on the National Association
of Securities Dealers Automated Quotation (“NASDAQ”) Global Market subject only
to notice of issuance.

(z)        A registration statement has been filed on Form 8-A pursuant to
Section 12 of the Exchange Act with respect to the Common Stock, which
registration statement complies in all material respects with the Exchange Act.

(aa)     The Company has taken no action designed to, or likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act or the listing of the Common Stock on the NASDAQ Global Market, nor has the
Company received any notification that the Commission or the NASDAQ Global
Market is contemplating terminating such registration or listing.

(bb)     The books, records and accounts of the Company and its subsidiaries
accurately and fairly reflect, in all material respects and in reasonable
detail, the transactions in, and dispositions of, the assets of, and the results
of operations of, the Company and its subsidiaries.  The Company and each of its
subsidiaries maintains a system of internal accounting controls sufficient to
provide reasonable assurances that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
accordance with generally accepted accounting principles and to maintain asset
accountability, (iii) access to assets is permitted only in accordance with
management’s general or specific authorization and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences; the
Company maintains “disclosure controls and procedures” (as defined in
Rule 13a-14(c) under the Exchange Act) to ensure that material information
relating to the Company is made known to the Company’s principal executive
officer and the Company’s principal financial officer or persons performing
similar functions; the Company is otherwise in compliance in all material
respects with all applicable effective provisions of the Sarbanes-Oxley Act of
2002 (the “Sarbanes-Oxley Act”) and is actively taking steps to ensure that it
will be in compliance with other applicable provisions of the Sarbanes-Oxley Act
upon the effectiveness of such provisions.

(cc)     The Company and its subsidiaries are insured by insurers of recognized
financial responsibility against such losses and risks and in such amounts as
are generally deemed customary in the businesses in which they are engaged or
propose to engage after giving effect to the transactions described in the
Pricing Prospectus, all of which insurance is in full force and effect.  The
Company and each of its subsidiaries are in compliance with the terms of such
policies and instruments in all material respects; and neither the Company nor
any subsidiary of the Company has any reason to believe that it will not be able
to renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business at a cost that would not have a Material Adverse Effect.  Neither
the Company nor any of its subsidiaries has been denied any material insurance
policy or coverage for which it has applied.

11


--------------------------------------------------------------------------------


(dd)     Each approval, consent, order, authorization, designation, declaration
or filing of, by or with any regulatory, administrative or other governmental
body necessary in connection with the execution and delivery by the Company of
this Agreement and the consummation of the transactions herein contemplated
required to be obtained or performed by the Company (except such additional
steps as may be required by the NASD or may be necessary to qualify the Shares
for public offering by the Underwriters under the state securities or Blue Sky
laws) has been obtained or made and is in full force and effect.

(ee)     Except as disclosed in the Registration Statement and the Pricing
Prospectus, there is no action, suit, claim, proceeding or investigation pending
or, to the Company’s knowledge, threatened against the Company before or by any
court, regulatory body or administrative agency or any other governmental agency
or body, domestic or foreign, that (i) questions the validity of the capital
stock of the Company or this Agreement or any action taken or to be taken by the
Company pursuant to or in connection with this Agreement; (ii) is required to be
disclosed in the Registration Statement and the Pricing Prospectus and is not
disclosed (and such proceedings, if any, as are summarized in the Registration
Statement and the Pricing Prospectus are accurately summarized in all material
respects) or (iii) may have a Material Adverse Effect.

(ff)       There are no affiliations with the NASD among the Company’s officers,
directors or, to the knowledge of the Company, any five percent (5%) or greater
stockholder of the Company, except as set forth in the Pricing Prospectus or
otherwise disclosed in writing to the Representative.

(gg)     (i) Each of the Company and each of its subsidiaries is in compliance
with all rules, laws and regulation relating to the use, treatment, storage and
disposal of toxic substances and protection of health or the environment
(“Environmental Law”) which are applicable to its business, except where a
failure to comply would not have a Material Adverse Effect; (ii) neither the
Company nor its subsidiaries has received any notice from any governmental
authority or third party of an asserted claim under Environmental Laws;
(iii) each of the Company and each of its subsidiaries has received all permits,
licenses or other approvals required of it under applicable Environmental Laws
to conduct its business and is in compliance with all terms and conditions of
any such permit, license or approval, except where a failure to comply would not
have a Material Adverse Effect; (iv) to the Company’s knowledge, no facts
currently exist that will require the Company or any of its subsidiaries to make
future material capital expenditures to comply with Environmental Laws; and
(v) no property which is or has been owned, leased or occupied by the Company or
its subsidiaries has been designated as a Superfund site pursuant to the
Comprehensive Environmental Response, Compensation of Liability Act of 1980, as
amended (42 U.S.C. Section 9601, et. seq.) (“CERCLA”) or otherwise designated as
a contaminated site under applicable state or local law.  Neither the Company
nor any of its subsidiaries has been named as a “potentially responsible party”
under CERCLA.

(hh)     In the ordinary course of its business, the Company periodically
reviews the effect of Environmental Laws on the business, operations and
properties of the Company and its subsidiaries, in the course of which the
Company identifies and evaluates associated costs and liabilities (including,
without limitation, any capital or operating expenditures required for clean-up,
closure of properties or compliance with Environmental Laws, or any permit,
license or approval, any related constraints on operating activities and any
potential liabilities to third

12


--------------------------------------------------------------------------------


parties).  On the basis of such review, the Company has reasonably concluded
that such associated costs and liabilities would not, individually or in the
aggregate, have a Material Adverse Effect.

(ii)       The Company is not and, after giving effect to the offering and sale
of the Shares, including the issuance, offering and sale of the Company Shares,
and the application of proceeds from the sale of the Company Shares as described
in the Pricing Prospectus and the Prospectus, will not be an “investment
company” within the meaning of the Investment Company Act of 1940, as amended
(the “Investment Company Act”).

(jj)       The Company was not at the time of initial filing of the Registration
Statement and at the earliest time thereafter that the Company or another
offering participant made a bona fide offer (within the meaning of
Rule 164(h)(2) of the Rules) of the Shares, is not on the date hereof and will
not be on the applicable Closing Date, an “ineligible issuer” (as defined in
Rule 405 of the Rules).

(kk)     The Company does not, directly or indirectly, including through any
subsidiary, have any outstanding personal loans or other credit extended to or
for any director or executive officer.

(ll)       None of the Company nor, to the knowledge of the Company, any other
person associated with or acting on behalf of the Company including, without
limitation, any director, officer, agent or employee of the Company or its
subsidiary, has, directly or indirectly, while acting on behalf of the Company
or any of its subsidiaries (i) used any corporate funds for unlawful
contributions, gifts, entertainment or other unlawful expenses relating to
political activity; (ii) made any unlawful payment to foreign or domestic
government officials or employees or to foreign or domestic political parties or
campaigns from corporate funds; (iii) violated any provision of the Foreign
Corrupt Practices Act of 1977, as amended; or (iv) made any other unlawful
payment.

(mm)   The operations of the Company and its subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the USA PATRIOT Act, the money laundering statutes of all
jurisdictions to which it is subject, the rules and regulations thereunder and
any related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”),
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or its subsidiary with
respect to the Money Laundering Laws is pending, or to the knowledge of the
Company, threatened.

(nn)     Neither the Company nor any of its subsidiaries nor, to the knowledge
of the Company, any director, officer, agent, employee or affiliate of the
Company or any of its subsidiaries is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”); and the Company will not directly or indirectly use the
proceeds of the offering, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other person or entity, for
the purpose of financing the activities of any person currently subject to any
U.S. sanctions administered by OFAC.

13


--------------------------------------------------------------------------------


(oo)     Except as described in the Pricing Prospectus and the Registration
Statement, the Company has not sold or issued any securities during the
six-month period preceding the date of the Pricing Prospectus, including any
sales pursuant to Rule 144A under, or Regulations D or S of, the Securities Act.

(pp)     The Company has fulfilled its obligations, if any, under the minimum
funding standards of Section 302 of the U.S. Employee Retirement Income Security
Act of 1974 (“ERISA”) and the regulations and published interpretations
thereunder with respect to each “plan” as defined in Section 3(3) of ERISA and
such regulations and published interpretations in which its employees are
eligible to participate and each such plan is in compliance in all material
respects with the presently applicable provisions of ERISA and such regulations
and published interpretations. No “Reportable Event” (as defined in 12 ERISA)
has occurred with respect to any “Pension Plan” (as defined in ERISA) for which
the Company could have any liability.

(qq)     The Company has not incurred any liability for a fee, commission, or
other compensation on account of the employment of a broker or finder in
connection with the transactions contemplated by this Agreement other than as
contemplated hereby.

(rr)       Each of the Company, its directors and officers has not distributed
and will not distribute prior to the later of (i) the Firm Shares Closing Date,
or the Option Shares Closing Date, and (ii) completion of the distribution of
the Shares, any offering material in connection with the offering and sale of
the Shares other than any Preliminary Prospectus, the Prospectus, the
Registration Statement and any Issuer Free Writing Prospectus listed on
Schedule IV attached hereto.

3.             Representations and Warranties of the Selling Stockholders.  Each
of the Selling Stockholders hereby represents, severally and not jointly,
warrants to, and agrees with, each Underwriter that:

(a)       Such Selling Stockholder has caused certificates for the number of
Shares listed opposite such Selling Stockholder’s name on Schedule II hereto to
be delivered to U.S. Stock Transfer Corporation (the “Custodian”), endorsed in
blank or with blank stock powers duly executed, with a signature appropriately
guaranteed, such certificates to be held in custody by the Custodian for
delivery, pursuant to the provisions of this Agreement and agreements dated on
or prior to the date of this Agreement among the Custodian and the Selling
Stockholders substantially in the form attached hereto as Exhibit B (the
“Custody Agreement”).

(b)       Such Selling Stockholder has granted an irrevocable power of attorney
substantially in the form attached hereto as Exhibit C (the “Power of Attorney”)
to each of the persons named therein, on behalf of such Selling Stockholder, to
execute and deliver this Agreement and any other document necessary or desirable
in connection with the transactions contemplated hereby and to deliver the
Shares to be sold by such Selling Stockholder pursuant hereto.

(c)       This Agreement, the Custody Agreement, the Power of Attorney and the
Lock-Up Agreement have each been duly authorized, executed and delivered by or
on behalf of such Selling Stockholder and, assuming due authorization, execution
and delivery by the other parties thereto,

14


--------------------------------------------------------------------------------


constitutes the valid and legally binding agreement of such Selling Stockholder,
enforceable against such Selling Stockholder in accordance with its terms.

(d)       The execution and delivery by such Selling Stockholder of this
Agreement and the performance by such Selling Stockholder of its obligations
under this Agreement, including the sale and delivery of the Shares to be sold
by such Selling Stockholder and the consummation of the transactions
contemplated herein and compliance by such Selling Stockholder with its
obligations hereunder, do not and will not, whether with or without the giving
of notice or the passage of time or both, (i) violate or contravene any
provision of the charter or bylaws or other organizational instrument of such
Selling Stockholder, if applicable, or any applicable law, statute, regulation,
or filing or any agreement or other instrument binding upon such Selling
Stockholder or any judgment, order or decree of any governmental body, agency or
court having jurisdiction over such Selling Stockholder, (ii) conflict with or
constitute a breach of, or default under, or result in the creation or
imposition of any tax, lien, charge or encumbrance upon the Shares to be sold by
such Selling Stockholder or any property or assets of such Selling Stockholder
pursuant to the terms of any agreement or instrument to which such Selling
Stockholder is a party or by which such Selling Stockholder may be bound or to
which any of the property or assets of such Selling Stockholder is subject or
(iii) require any consent, approval, authorization or order of or registration
or filing with any court or governmental agency or body having jurisdiction over
it, except such as may be required by the NASD, the Securities Act or state
securities or Blue Sky laws in connection with the offer and sale of the Shares.

(e)       Such Selling Stockholder will have on the Option Shares Closing Date
valid and marketable title to the Option Shares to be sold by such Selling
Stockholder free and clear of any lien, claim, security interest or other
encumbrance, including, without limitation, any restriction on transfer, except
as otherwise described in the Registration Statement and the Pricing Prospectus.

(f)        Such Selling Stockholder has and will have on the Option Shares
Closing Date full legal right, power and  authority, and any approval required
by law, to sell, assign, transfer and deliver the Option Shares to be sold by
such Selling Stockholder in the manner provided by this Agreement.

(g)       Upon delivery of and payment for the Shares to be sold by such Selling
Stockholder pursuant to this Agreement, and assuming each Underwriter has no
notice of any adverse claim, the several Underwriters will receive valid and
marketable title to such Shares free and clear of any  lien, claim, mortgage,
pledge, security interest or other encumbrance.

(h)       All information relating to such Selling Stockholder furnished in
writing by such Selling Stockholder expressly for use in the Registration
Statement, the Pricing Prospectus and any Issuer Free Writing Prospectus is, and
on each Closing Date will be, true, correct, and complete, and does not, and on
each Closing Date will not, contain any untrue statement of a material fact or
omit to state any material fact necessary to make such information not
misleading.  Such Selling Stockholder confirms that the only information being
supplied by such Selling Stockholder in writing expressly for use in the
Registration Statement, any Preliminary Prospectus (including the Pricing
Prospectus), the Prospectus, or any Issuer Free Writing Prospectus is the number
of the Shares that such Selling Stockholder has agreed to sell pursuant to this
Agreement and the information regarding such Selling Stockholder in the Pricing
Prospectus and the Prospectus

15


--------------------------------------------------------------------------------


(i) under the caption “Principal and Selling Stockholders,” including the
footnotes, and, (ii) to the extent applicable, under the caption “Certain
Relationships and Related Party Transactions.”

(i)        Each Indemnification Stockholder has reviewed the Registration
Statement and Pricing Prospectus and the Pricing Disclosure Package taken as a
whole and, although such Indemnification Stockholder has not independently
verified the accuracy or completeness of all the information contained therein,
nothing has come to the attention of such Indemnification Stockholder that would
lead such Indemnification Stockholder to believe that (i) as of the Effective
Date, the Registration Statement contained any untrue statement of a material
fact or omitted to state any material fact required to be stated therein to make
the statements made therein not misleading or (ii) as of the Applicable Time,
either the Pricing Prospectus or the Pricing Disclosure Package contained any
untrue statement of a material fact or omitted to state any material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

(j)        The sale of Shares by each Indemnification Stockholder pursuant to
this Agreement is not prompted by such Indemnification Stockholder’s knowledge
of any material adverse information concerning the Company or any of its
subsidiaries which is not set forth in the Pricing Prospectus.

(k)       Such Selling Stockholder has not taken and will not take, directly or
indirectly, any action designed to or that might reasonably be expected to cause
or result in stabilization or manipulation of the price of any security of the
Company to facilitate the sale or resale of the Shares.

(l)        Such Selling Stockholder has no actual knowledge that any
representation or warranty of the Company set forth in Section 2 above is untrue
or inaccurate in any material respect.

(m)      The representations and warranties of such Selling Stockholder in the
Custody Agreement are and on each applicable Closing Date will be, true and
correct.

4.             Conditions of the Underwriters’ Obligations.  The obligations of
the Underwriters under this Agreement are several and not joint.  The respective
obligations of the Underwriters to purchase the Shares are subject to each of
the following terms and conditions:

(a)       Notification that the Registration Statement has become effective
shall have been received by the Representative; the Prospectus shall have been
timely filed with the Commission in accordance with Section 5(a) of this
Agreement; the Company shall have complied with all filing requirements
applicable to any Issuer Free Writing Prospectus used or referred to after the
date hereof; and any request of the Commission for inclusion of additional
information in the Registration Statement or the Prospectus or otherwise shall
have been complied with or otherwise satisfied.

(b)       No order preventing or suspending the use of any Preliminary
Prospectus, Issuer Free Writing Prospectus or the Prospectus shall have been or
shall be in effect and no order suspending the effectiveness of the Registration
Statement shall be in effect and no proceedings for such purpose shall be
pending before or threatened by the Commission, and any requests for

16


--------------------------------------------------------------------------------


additional information on the part of the Commission (to be included in the
Registration Statement or the Prospectus or otherwise) shall have been complied
with to the satisfaction of the Commission and the Representative.  If the
Company has elected to rely upon Rule 430A, Rule 430A information previously
omitted from the effective Registration Statement pursuant to Rule 430A shall
have been transmitted to the Commission for filing pursuant to Rule 424(b)
within the prescribed time period and the Company shall have provided evidence
satisfactory to the Underwriters of such timely filing, or a post-effective
amendment providing such information shall have been promptly filed and declared
effective in accordance with the requirements of Rule 430A.  If the Company has
elected to rely upon Rule 434, a term sheet shall have been transmitted to the
Commission for filing pursuant to Rule 424(b) within the prescribed time period.

(c)       (i) the representations and warranties of the Company and the Selling
Stockholders contained in this Agreement and in the certificates delivered
pursuant to Section 4(d) shall be true and correct when made and on and as of
each Closing Date as if made on such date; (ii) since the Effective Date, no
event has occurred that should have been set forth in a supplement or amendment
to the Prospectus that has not been set forth in an effective supplement or
amendment and (iii) since the respective dates as of which information is given
in the Registration Statement in the form in which it originally became
effective and the Pricing Prospectus, there has not been any Material Adverse
Effect or any development involving a prospective Material Adverse Effect, the
effect of which is, in the sole judgment of the Representative, to make it
impracticable or inadvisable to proceed with the public offering or the delivery
of the Shares on the terms and in the manner contemplated in the Pricing
Prospectus. The Company and the Selling Stockholders shall have performed all
covenants and agreements and satisfied all the conditions contained in this
Agreement required to be performed or satisfied by them at or before such
Closing Date.

(d)       The Representative shall have received on each Closing Date a
certificate, addressed to the Representative and dated such Closing Date, of the
chief executive or chief operating officer and the chief financial officer or
chief accounting officer of the Company to the effect that (i) the
representations, warranties and agreements of the Company in this Agreement were
true and correct when made and are true and correct as of such Closing Date;
(ii) the Company has performed all covenants and agreements and satisfied all
conditions contained herein; (iii) they have carefully examined the Registration
Statement, the Prospectus and the Pricing Disclosure Package and, in their
opinion (A) as of the Effective Date, the Registration Statement did not include
any untrue statement of a material fact and did not omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading; (B) as of the Applicable Time, the Pricing Disclosure Package
did not include any untrue statement of a material fact and did not omit to
state a  material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading; (C) as of its date and the applicable Closing Date, the
Prospectus did not include any untrue statement of a material fact and did not
omit to state a  material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading and (D) since the Effective Date no event has occurred
which should have been set forth in a supplement or otherwise required an
amendment to the Registration Statement or the Prospectus which was not set
forth and (iv) no stop order suspending the effectiveness of the Registration
Statement or preventing or suspending the use of any Preliminary Prospectus, the
Prospectus or any Issuer Free Writing Prospectus has

17


--------------------------------------------------------------------------------


been issued and, to their knowledge, no proceedings for that purpose are pending
or have been instituted or threatened by the Commission.

(e)       The Representative shall have received a certificate on each Closing
Date signed by the Secretary of the Company to the effect that, as of the
Closing Date the Secretary certifies as to the accuracy of the Company’s
Certificate of Incorporation and bylaws, the resolutions of the Board of
Directors relating to the offering contemplated hereby, the form of stock
certificate representing the Shares, and copies of all communications with the
Commission; as to the execution and delivery of this Agreement; as to the
incumbency and signature of persons signing this Agreement, the Registration
Statement and other related documents; as to the approval of the Company Shares
for listing on the NASDAQ Global Market; as to the Company’s compliance with all
agreements and performance or satisfaction of all conditions required hereunder;
as to the consideration received for all outstanding shares of the Company’s
Common Stock; and as to such other matters as Underwriters’ counsel may
reasonably request.

(f)        The Representative shall have been furnished evidence in the usual
written or electronic form from the appropriate authorities of the several
jurisdictions, or other evidence satisfactory to the Representative, of the good
standing and qualifications of the Company.

(g)       The Representative shall have received, on the Effective Date and
prior to the time this Agreement is executed, on the effective date of any
post-effective amendment to the Registration Statement filed subsequent to the
date of this Agreement and on each Closing Date, a signed letter from KPMG, LLP
addressed to the Representative and dated, respectively, the date of this
Agreement and each such Closing Date, in form and substance reasonably
satisfactory to the Representative containing statements and information of the
type ordinarily included in accountants’ “comfort letters” to underwriters with
respect to the financial statements and certain financial information contained
in the Registration Statement, the Pricing Prospectus and the Prospectus.

(h)       The Representative shall have received a copy of a letter from KPMG,
LLP addressed to the Company, stating that their review of the Company’s
internal accounting controls, to the extent they deemed necessary in
establishing the scope of their examination of the Company’s financial
statements filed with the Registration Statement, the Pricing Prospectus and the
Prospectus, did not disclose any weakness in internal controls that they
considered to be material weaknesses.

(i)        The Representative shall have received on each Closing Date from
Sheppard, Mullin, Richter & Hampton LLP, counsel for the Company, an opinion,
addressed to the Representative and dated such Closing Date, and stating in
effect that:

(i)            The Company has been duly incorporated and is validly existing as
a corporation in good standing under the laws of the State of Delaware, and each
of its subsidiaries has been duly incorporated and is validly existing as a
corporation, limited liability company or limited partnership, as the case may
be, in good standing under the laws of its jurisdiction of incorporation,
formation or organization.  Each of the Company and its subsidiaries is duly
qualified to transact business and is in  good standing as a foreign corporation
in each

18


--------------------------------------------------------------------------------


jurisdiction in which the character or location of its assets or properties or
the nature of its business makes such qualification necessary, except where the
failure to so qualify or to be in good standing, individually or in the
aggregate, would not have a Material Adverse Effect.

(ii)           Each of the Company and its subsidiaries has all requisite
corporate power and authority to own, lease and operate its properties and to
conduct its business as now being conducted and as described in the Registration
Statement and the Pricing Prospectus and, with respect to the Company, to enter
into and perform its obligations under this Agreement and to issue and sell the
Shares required to be issued by it (the “Company Shares”).

(iii)          The authorized, issued and outstanding capital stock of the
Company is as set forth in the Registration Statement and the Pricing Prospectus
under the caption “Capitalization” as of the dates stated therein and, since
such dates, there has been no change in the capital stock of the Company except
for subsequent issuances, if any, pursuant to this Agreement or pursuant to
reservations, agreements or employee benefit plans referred to in the Pricing
Prospectus and the Prospectus or pursuant to the conversion or exercise of
convertible securities or options referred to in the Pricing Prospectus and the
Prospectus; all of the outstanding shares of capital stock of the Company have
been duly and validly authorized and issued and are fully paid and nonassessable
and none of them was issued in violation of any preemptive or other similar
right under the DGCL, under the certificate of incorporation or bylaws of the
Company, as amended and restated from time to time, or preemptive rights, rights
of first refusal and similar rights arising under any contract filed as an
exhibit to the Registration Statement or otherwise known to such counsel.  The
Company Shares have been duly authorized for issuance and sale to the
Underwriters pursuant to this Agreement and, when issued and delivered by the
Company pursuant to this Agreement against payment of the consideration set
forth herein, will be validly issued, fully paid and nonassessable, and no
holder of the Shares is or will be subject to personal liability by reason of
being such a holder.  The Selling Stockholder Shares have been duly authorized
and are or will be when issued pursuant to the Agreement validly issued, fully
paid and nonassessable.  The issuance and sale of the Company Shares by the
Company is not subject to any preemptive or other similar rights of any
securityholder of the Company under the DGCL, under the certificate of
incorporation or bylaws of the Company, as amended and restated from time to
time, or any preemptive rights, rights of first refusal or similar rights under
any contract filed as an exhibit to the Registration Statement or otherwise
known to such counsel.  Except as disclosed in the Registration Statement and
the Pricing Prospectus, there are no preemptive or other rights to subscribe for
or to purchase or any restriction upon the voting or transfer of any securities
of the Company pursuant to the Company’s Certificate of Incorporation or bylaws
or other governing documents or any agreements or other instruments known to
such counsel to which the Company is a party or by which it is bound.  The sale
of the Shares by the Selling Stockholders is not subject to any preemptive or
other similar rights of any security holders of the

19


--------------------------------------------------------------------------------


company under the DGCL, under the certificate of incorporation or bylaws of the
Company, as amended and restated from time to time, or any preemptive rights,
rights of first refusal or similar rights under any contract filed as an exhibit
to the Registration Statement or otherwise known to such counsel.  Except as
disclosed in the Registration Statement and the Pricing Prospectus, to the
knowledge of such counsel, there is no outstanding option, warrant or other
right calling for the issuance of, and no commitment, plan or arrangement to
issue, any shares of stock of the Company or any security convertible into,
exercisable for, or exchangeable for stock of the Company.  The Common Stock,
and the Shares conform in all material respects to the descriptions thereof
contained in the Registration Statement, the Pricing Prospectus and the
Prospectus.  The form of certificate used to evidence the Common Stock complies
in all material respects with all applicable statutory requirements, with any
applicable requirements of the certificate of incorporation or bylaws of the
Company, as amended and restated from time to time, and the requirements of the
NASDAQ Global Market, except that certain certificates representing outstanding
shares do not have the legend required by Section 151(f) of the DGCL.  Except as
disclosed in the Registration Statement and the Pricing Prospectus, to the
knowledge of such counsel, there are no persons with registration rights or
other similar rights to have any Company securities registered pursuant to the
Registration Statement or otherwise registered by the Company under the
Securities Act that have not been satisfied or waived.

(iv)          All necessary corporate action has been duly and validly taken by
the Company to authorize the execution, delivery and performance of this
Agreement and the issuance and sale of the Company Shares.  This Agreement has
been duly and validly authorized, executed and delivered by the Company.

(v)           Neither the execution, delivery and performance of this Agreement
by the Company nor the consummation of any of the transactions contemplated
hereby (including, without limitation, the issuance and sale by the Company of
the Shares) nor the execution, delivery or performance of any other agreement or
instrument entered into or to be entered into by the Company in connection with
the transactions contemplated by this Agreement will give rise to a right to
terminate or accelerate the due date of any payment due under, or conflict with
or result in the breach of any term or provision of, or constitute a default (or
any event which with notice or lapse of time, or both, would constitute a
default) under, or require consent or waiver under, or result in the execution
or imposition of any lien, charge, claim, security interest or encumbrance upon
any properties or assets of the Company or any subsidiary pursuant to the terms
of, (i) any indenture, mortgage, deed trust, note or other agreement or
instrument to which the Company or any subsidiary is a party or by which the
Company or any subsidiary or any of its assets or properties or businesses is
bound and which is filed as an exhibit to the Registration Statement, (ii) any
judgment, decree, order, license, permit or franchise applicable to the Company
and known to such counsel, or (iii) the DGCL or any federal, California State or
New York State statute, law, rule or regulation of which such counsel is aware
or violate any provision of the charter or bylaws of the Company or any
subsidiary.

20


--------------------------------------------------------------------------------


(vi)          No consent, approval, authorization, license, registration,
qualification or order of any court or governmental agency or regulatory body is
required for the due authorization, execution, delivery or performance of this
Agreement by the Company or the consummation of the transactions contemplated
hereby or thereby, except the registration of the Shares under the Securities
Act, the approval for listing of the Shares on the NASDAQ Global Market and such
as may be required under state securities or Blue Sky laws in connection with
the purchase and distribution of the Shares by the several Underwriters.

(vii)         To the best of such counsel’s knowledge, there is no action, suit,
proceeding or other investigation, before any court or before or by any public
body or board pending or threatened against, or involving the assets, properties
or businesses of, the Company which is required to be disclosed in the
Registration Statement and the Pricing Prospectus and is not so disclosed or
which could reasonably be expected to have a Material Adverse Effect.

(viii)        The statements in the Pricing Prospectus and the Prospectus under
the captions “Description of Capital Stock,” “Business Background on Clean Air
Regulation,” “Business-Government Regulation and Environmental Matters,”
“Business Legal Proceedings,” “Shares Eligible for Future Sale” and “Certain
Relationships and Related Party Transactions,” and in the Registration Statement
under Item 15 of Part II, insofar as such statements constitute a summary of
documents referred to therein or matters of law, are accurate in all material
respects and accurately present the information with respect to such documents
and matters.  To the knowledge of such counsel, copies of all contracts and
other documents required to be filed as exhibits to, or described in, the
Registration Statement, the Pricing Prospectus and the Prospectus have been so
filed with the Commission or are described therein.

(ix)           The Registration Statement, as of the Effective Date and the
applicable Closing Date, all Preliminary Prospectuses, including the Pricing
Prospectus, as of their respective dates and the applicable Closing Date, and
the Prospectus, as of its date and the applicable Closing Date, (except for the
financial statements and schedules and other financial data included therein, as
to which such counsel need not express an opinion) complied as to form in all
material respects with the requirements of the Securities Act and the Rules.

(x)            The Registration Statement is effective under the Securities Act,
and to such counsel’s knowledge no stop order suspending the effectiveness of
the Registration Statement or preventing or suspending the use of any
Preliminary Prospectus, the Prospectus or any Issuer Free Writing Prospectus has
been issued and no proceedings for that purpose are pending or have been
instituted or threatened by the Commission.

21


--------------------------------------------------------------------------------


(xi)           Any required filing of the Prospectus and any supplement thereto
pursuant to Rule 424(b) of the Rules has been made in the manner and within the
time period required by such Rule 424(b).

(xii)          The Shares have been approved for listing on the NASDAQ Global
Market, subject only to official notice of issuance.

(xiii)         The Company is not an “investment company” or an entity
controlled by an “investment company” as such terms are defined in the
Investment Company Act.

To the extent deemed advisable by such counsel, such counsel may rely as to
matters of fact on certificates of responsible officers of the Company and
public officials, such counsel may limit its opinion to the DGCL, the laws of
the States of California and New York, and the federal laws of the United
States.  Copies of such certificates and other opinions shall be furnished to
the Representative and counsel for the Underwriters.

In addition, such counsel shall state that such counsel has participated in
conferences with officers and other representatives of the Company, the
Underwriters and the independent registered public accounting firm of the
Company, at which conferences the contents of the Registration Statement, the
Pricing Disclosure Package and the Prospectus and related matters were discussed
and, although such counsel is not passing upon and does not assume any
responsibility for the accuracy, completeness or fairness of the statements
contained in the Registration Statement, the Pricing Disclosure Package and the
Prospectus (except as specified in the foregoing opinion), on the basis of the
foregoing, no facts have come to the attention of such counsel which lead such
counsel to believe that (i) the Registration Statement, as of the Effective
Date, (except with respect to the financial statements and notes and schedules
thereto and other financial data, as to which such counsel need make no
statement) contained any untrue statement of a material fact or omitted to state
a material fact required to be stated therein or necessary to make the
statements therein not misleading, (ii) the Pricing Disclosure Package, as of
the Applicable Time, (except with respect to the financial statements, notes and
schedules thereto and other financial data, as to which such counsel need make
no statement) contained any untrue statement of a material fact or omitted to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading or
(iii) the Prospectus, as of its date and the applicable Closing Date, (except
with respect to the financial statements, notes and schedules thereto and other
financial data, as to which such counsel need make no statement) contained any
untrue statement of a material fact or omitted to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

(j)        The Representative shall have received on each Closing Date from
Arnold & Porter LLP, counsel for Perseus ENRG Investment, L.L.C., an opinion,
addressed to the Representative and dated such Closing Date, and stating in
effect that:

(i)            This Agreement has been duly authorized, executed and delivered
by or on behalf of such Selling Stockholder.

22


--------------------------------------------------------------------------------


(ii)           Each of the Custody Agreement, the Power of Attorney and the
Lock-up Agreement has been duly authorized, executed and delivered by such
Selling Stockholder.

(iii)          This Agreement, the Custody Agreement, the Power of Attorney and
the Lock-Up Agreement each constitute the legal, valid and binding obligation of
such Selling Stockholder enforceable against such Selling Stockholder in
accordance with its terms except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and by general
equitable principles.

(iv)          Such Selling Stockholder has the legal right, power and authority
to enter into this Agreement and to sell, transfer and deliver in the manner
provided in this Agreement, the Shares to be sold by such Selling Stockholder
hereunder.

(k)       The Representative shall have received on each Closing Date from Simon
Millner, corporate counsel for Westport Innovations, Inc., an opinion, addressed
to the Representative and dated such Closing Date, and stating in effect that:

(i)            This Agreement has been duly authorized, executed and delivered
by or on behalf of such Selling Stockholder.

(ii)           Each of the Custody Agreement, the Power of Attorney and the
Lock-up Agreement has been duly authorized, executed and delivered by such
Selling Stockholder.

(iii)          This Agreement, the Custody Agreement, the Power of Attorney and
the Lock-Up Agreement each constitute the legal, valid and binding obligation of
such Selling Stockholder enforceable against such Selling Stockholder in
accordance with its terms except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and by general
equitable principles.

(iv)          Such Selling Stockholder has the legal right, power and authority
to enter into this Agreement and to sell, transfer and deliver in the manner
provided in this Agreement, the Shares to be sold by such Selling Stockholder
hereunder.

(l)        The Representative shall have received on each Closing Date from
Whalen LLP, counsel for the Selling Stockholders who are residents of the State
of California, and for Selling Stockholder Mark Riley, all of whom are listed on
Schedule V to this Agreement (the “California Selling Stockholders”), an
opinion, addressed to the Representative and dated such Closing Date, and
stating in effect that:

23


--------------------------------------------------------------------------------


(i)            This Agreement has been duly executed and delivered by or on
behalf of each California Selling Stockholder.

(ii)           Each of the Custody Agreement, the Power of Attorney and the
Lock-up Agreement has been duly executed and delivered by each California
Selling Stockholder.

(iii)          This Agreement, the Custody Agreement, the Power of Attorney and
the Lock-Up Agreement each constitute the legal, valid and binding obligation of
each California Selling Stockholder enforceable against each California Selling
Stockholder in accordance with its terms except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
by general equitable principles.

(iv)          Each California Selling Stockholder has the legal right, power and
authority to enter into this Agreement and to sell, transfer and deliver in the
manner provided in this Agreement, the Shares to be sold by such California
Selling Stockholder hereunder; provided no opinion shall be given concerning
compliance with any state securities or Blue Sky laws in connection with the
offer or sale of the Shares.

(m)      The Representative shall have received on each Closing Date from Haynes
and Boone, LLP, counsel for the Selling Stockholders who are residents of the
State of Texas and listed on Schedule VI to this Agreement (the “Texas Selling
Stockholders”), an opinion, addressed to the Representative and dated such
Closing Date, and stating in effect that:

(i)            This Agreement has been duly authorized, executed and delivered
by or on behalf of each Texas Selling Stockholder.

(ii)           Each of the Custody Agreement, the Power of Attorney and the
Lock-up Agreement has been duly authorized, executed and delivered by each Texas
Selling Stockholder.

(iii)          This Agreement, the Custody Agreement, the Power of Attorney and
the Lock-Up Agreement each constitute the legal, valid and binding obligation of
each Selling Stockholder enforceable against each Texas Selling Stockholder in
accordance with its terms except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and by general
equitable principles.

(iv)          Each Texas Selling Stockholder has the legal right, power and
authority to enter into this Agreement and to sell, transfer and deliver in the
manner provided in this Agreement, the Shares to be sold by such Texas Selling
Stockholder hereunder; provided no opinion shall be given concerning compliance
with any state securities or Blue Sky laws in connection with the offer or sale
of the Shares.

24


--------------------------------------------------------------------------------


(n)       The Representative shall have received on each Closing Date from
Fulbright & Jaworski L.L.P., counsel for Selling Stockholder Alan P. Basham
(“Basham”), an opinion, addressed to the Representative and dated such Closing
Date, and stating in effect that:

(i)            This Agreement has been duly authorized, executed and delivered
by or on behalf of Basham.

(ii)           Each of the Custody Agreement, the Power of Attorney and the
Lock-up Agreement has been duly authorized, executed and delivered by Basham.

(iii)          This Agreement, the Custody Agreement, the Power of Attorney and
the Lock-Up Agreement each constitute the legal, valid and binding obligation of
Basham enforceable against Basham in accordance with its terms except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles.

(iv)          Basham has the legal right, power and authority to enter into this
Agreement and to sell, transfer and deliver in the manner provided in this
Agreement, the Shares to be sold by Basham hereunder; provided no opinion shall
be given concerning compliance with any state securities or Blue Sky laws in
connection with the offer or sale of the Shares.

(o)       The Shares shall have been approved for listing on the NASDAQ Global
Market, subject only to official notice of issuance.

(p)       The Company and each Selling Stockholder shall have furnished or
caused to be furnished to the Representative such further certificates or
documents as the Representative shall have reasonably requested.

(q)       The Representative shall have received from Baker Botts L.L.P.,
counsel for the Underwriters, such opinion or opinions, dated such Closing Date,
with respect to the issuance of the Company Shares, the sale of the Shares, the
Registration Statement, the Prospectus and the Pricing Disclosure Package and
other related matters as the Representative may reasonably require, and the
Company shall have furnished to such counsel such documents as they reasonably
request for the purpose of enabling them to pass upon such matters.

5.             Covenants of the Company.  The Company covenants and agrees as
follows:

(a)       The Company will (A) prepare and timely file with the Commission under
Rule 424(b) a Prospectus containing information previously omitted at the time
of effectiveness of the Registration Statement in reliance on Rule 430A; and
(B) not file with the Commission any amendment to the Registration Statement or
supplement to the Prospectus of which the Underwriters shall not previously have
been advised and furnished with a copy a reasonable period of time prior to the
proposed filing and as to which the Underwriters shall not have given their
consent or which is not in compliance with the Securities Act or the Rules.

25


--------------------------------------------------------------------------------


(b)       The Company shall promptly advise the Representative in writing
(A) when any post-effective amendment to the Registration Statement shall have
become effective or any supplement to the Prospectus shall have been filed,
(B) of any request by the Commission for any amendment of the Registration
Statement or the Prospectus or for any additional information, (C) of the
issuance by the Commission of any stop order suspending the effectiveness of the
Registration Statement or of any order preventing or suspending the use of any
Preliminary Prospectus, Issuer Free Writing Prospectus or the Prospectus or the
institution or threatening of any proceeding for that purpose and (D) of the
receipt by the Company of any notification with respect to the suspension of the
qualification of the Shares for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose.  The Company shall use its best
efforts to prevent the issuance of any such stop order and, if issued, to obtain
as soon as possible the withdrawal thereof.

(c)       The Company will not to make any offer relating to the Shares that
would constitute an Issuer Free Writing Prospectus without the prior written
consent of the Representative.  The Company will comply with all applicable
requirements of Rule 433 of the Rules with respect to any Issuer Free Writing
Prospectus and retain in accordance with the Rules all Issuer Free Writing
Prospectuses not required to be filed pursuant to the Rules.  If at any time
after the date hereof any events shall have occurred as a result of which any
Issuer Free Writing Prospectus, as then amended or supplemented, would conflict
with the information in the Registration Statement, the Pricing Prospectus or
the Prospectus or would include an untrue statement of a material fact or omit
to state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading, or,
if for any other reason it shall be necessary to amend or supplement any Issuer
Free Writing Prospectus, the Company will notify the Representative and, upon
its request, file such document and prepare and furnish without charge to each
Underwriter as many copies as the Representative may from time to time
reasonably request of an amended or supplemented Issuer Free Writing Prospectus
that will correct such conflict, statement or omission or effect such
compliance.

(d)       If, at any time when a Prospectus relating to the Shares is required
to be delivered under the Securities Act and the Rules, any event occurs as a
result of which the Prospectus as then amended or supplemented would include any
untrue statement of a material fact or omit to state any material fact necessary
to make the statements therein in the light of the circumstances under which
they were made not misleading, or if it shall be necessary to amend or
supplement the Registration Statement or the Prospectus to comply with the
Securities Act or the Rules, the Company promptly shall prepare and file with
the Commission, subject to paragraph (a) of this Section 5, an amendment or
supplement which shall correct such statement or omission or an amendment which
shall effect such compliance.

(e)       The Company shall make generally available to its security holders and
to the Representative as soon as practicable, but not later than 45 days after
the end of the 12-month period beginning at the end of the fiscal quarter of the
Company during which the Effective Date occurs (or 90 days if such 12-month
period coincides with the Company’s fiscal year), an earnings statement (which
need not be audited) of the Company, covering such 12-month period, which shall
satisfy the provisions of Section 11(a) of the Securities Act or Rule 158 of the
Rules.

26


--------------------------------------------------------------------------------


(f)        The Company shall furnish to the Representative and counsel for the
Underwriters, without charge, signed copies of the Registration Statement
(including all exhibits thereto and amendments thereof) and to each other
Underwriter a copy of the Registration Statement (without exhibits thereto) and
all amendments thereof and, so long as delivery of a Prospectus by an
Underwriter or dealer may be required by the Securities Act or the Rules, as
many copies of any Preliminary Prospectus, the Prospectus and any Issuer Free
Writing Prospectus and any amendments thereof and supplements thereto as the
Representative may reasonably request.  The copies of the Registration
Statement, any Preliminary Prospectus, the Prospectus and any Issuer Free
Writing Prospectus and each amendment and supplement thereto furnished to the
Underwriters will be identical to the electronically transmitted copies thereof
filed with the Commission pursuant to EDGAR, except to the extent permitted by
Regulation S-T.

(g)       The Company shall cooperate with the Representative and their counsel
in endeavoring to qualify the Shares for offer and sale in connection with the
offering under the laws of such jurisdictions as the Representative may
designate and shall maintain such qualifications in effect so long as required
for the distribution of the Shares; provided, however, that the Company shall
not be required in connection therewith, as a condition thereof, to qualify as a
foreign corporation or to execute a general consent to service of process in any
jurisdiction or subject itself to taxation as doing business in any
jurisdiction.

(h)       The Company, during the period when the Prospectus is required to be
delivered under the Securities Act and the Rules or the Exchange Act, will file
all reports and other documents required to be filed by the Company with the
Commission pursuant to Section 13, 14 or 15 of the Exchange Act within the time
periods required by the Exchange Act and the regulations promulgated thereunder.

(i)        Without the prior written consent of the Representative, for a period
of 180 days after the date of this Agreement, the Company and each of its
individual directors and executive officers shall not issue, sell or register
with the Commission (other than on Form S-8 or on any successor form), or
otherwise dispose of, directly or indirectly, any equity securities of the
Company (or any securities convertible into, exercisable for or exchangeable for
equity securities of the Company), except for the issuance of the Shares
pursuant to the Registration Statement and the issuance of shares pursuant to
outstanding Warrants or the Company’s existing stock option plan or bonus plan
as described in the Registration Statement and the Prospectus.  In the event
that during this period, (A) any shares are issued pursuant to the Company’s
existing stock option plan or bonus plan that are exercisable during such
180-day period or (B) any registration is effected on Form S-8 or on any
successor form relating to shares that are exercisable during such 180-day
period, the Company shall use commercially reasonable efforts to obtain the
written agreement of such grantee or purchaser or holder of such registered
securities that, for a period of 180 days after the date of this Agreement, such
person will not, without the prior written consent of the Representative, offer
for sale, sell, distribute, grant any option for the sale of, or otherwise
dispose of, directly or indirectly, or exercise any registration rights with
respect to, any shares of Common Stock (or any securities convertible into,
exercisable for, or exchangeable for any shares of Common Stock) owned by such
person.  Notwithstanding the foregoing, if (a) during the last 17 days of such
180 day period, the Company issues an earnings release or publicly announces
material news or if a material event relating to the Company occurs or (b) prior
to the expiration of such 180-day period, the Company announces that it will
release earnings during the 16-day period

27


--------------------------------------------------------------------------------


beginning on the last day of the 180-day period, the restrictions in this
Section will continue to apply until the expiration of the 18-day period
beginning on the issuance of the earnings release or the occurrence of the
material news or material event.

(j)        On or before completion of this offering, the Company shall make all
filings required under applicable securities laws and by the NASDAQ Global
Market (including any required registration under the Exchange Act).

(k)       Prior to the Firm Shares Closing Date, the Company will issue no press
release or other communications directly or indirectly and hold no press
conference with respect to the Company, the condition, financial or otherwise,
or the earnings, business affairs or business prospects of any of them, or the
offering of the Shares without the prior written consent of the Representative
unless in the judgment of the Company and its counsel, and after notification to
the Representative, such press release or communication is required by law.

(l)        The Company will apply the net proceeds from the offering of the
Company Shares in the manner set forth under “Use of Proceeds” in the Pricing
Prospectus and the Prospectus.

(m)      The Company will maintain a transfer agent and, if necessary under the
jurisdiction of incorporation of the Company, a registrar (which may be the same
entity as the transfer agent) for its Common Stock.

(n)       The Company will not take, directly or indirectly, and will use its
reasonable best efforts to cause its officers, directors or affiliates not to
take, directly or indirectly, any action designed to, or that might in the
future be expected to cause or result in, stabilization or manipulation of the
price of any securities of the Company.

(o)       Upon the request of any Underwriter, the Company shall furnish to such
Underwriter an electronic version of the Company’s trademarks, servicemarks and
corporate logo for use on the website, if any, operated by such Underwriters for
the purpose of facilitating the on-line offering of the Shares (the “License”);
provided, however, that the License shall be used solely for the purpose
described above and is granted without any fee and may not be assigned or
transferred.

(p)       The Company agrees to pay, or reimburse if paid by the Representative,
whether or not the transactions contemplated hereby are consummated or this
Agreement is terminated, all costs and expenses incident to the public offering
of the Shares and the performance of the obligations of the Company under this
Agreement including those relating to:  (i) the preparation, printing, filing
and distribution of the Registration Statement including all exhibits thereto,
each Preliminary Prospectus, the Prospectus, all amendments and supplements to
the Registration Statement and the Prospectus, any Issuer Free Writing
Prospectus and the printing, filing and distribution of this Agreement; (ii) the
preparation and delivery of certificates for the Shares to the Underwriters;
(iii) the registration or qualification of the Shares for offer and sale under
the securities or Blue Sky laws of the various jurisdictions referred to in
Section 5(g), including the reasonable fees and disbursements of counsel for the
Underwriters in connection with such registration and qualification and the
preparation, printing, distribution and shipment of preliminary and
supplementary Blue Sky memoranda; (iv) the furnishing (including costs of

28


--------------------------------------------------------------------------------


shipping and mailing) to the Representative and to the Underwriters of copies of
each Preliminary Prospectus, the Prospectus and all amendments or supplements to
the Prospectus, any Issuer Free Writing Prospectus and of the several documents
required by this Section to be so furnished, as may be reasonably requested for
use in connection with the offering and sale of the Shares by the Underwriters
or by dealers to whom Shares may be sold; (v) the filing fees of the NASD in
connection with its review of the terms of the public offering; (vi) inclusion
of the Shares for listing on the NASDAQ Global Market; (vii) the investor
presentations on any roadshow undertaken in connection with the marketing of the
Shares and related expenses of the Company, including expenses associated with
any electronic roadshow, travel and lodging expenses of the Company’s
representatives and the cost of aircraft chartered in connection with the
roadshow; (viii) all transfer taxes, if any, with respect to the sale and
delivery of the Shares by the Company to the Underwriters; and (ix) the
performance of the Company’s obligations under Sections 4, 5 and 7.  The
Underwriters agree to pay, whether or not the transactions contemplated hereby
are consummated or this Agreement is terminated, all costs and expenses incident
to the performance of the obligations of the Underwriters under this Agreement
not payable by the Company pursuant to the preceding sentence, including, the
fees and disbursements of counsel for the Underwriters and travel and lodging
expenses of the Underwriters’ representatives in connection with the roadshow,
including commercial airline travel but excluding aircraft chartered by the
Company.

(q)       The Company will pay all expenses incident to the performance of its
obligations under, and the consummation of the transactions contemplated by,
this Agreement, including (i) any stamp duties, capital duties and stock
transfer taxes, if any, payable upon the sale of the Shares by the Company to
the Underwriters, and its transfer between the Underwriters pursuant to an
agreement between such Underwriters, and (ii) the fees and disbursements of its
counsel and accountants.

6.             Covenant of the Underwriters.  Each Underwriter represents and
agrees that, unless it obtains the prior consent of the Company, it has not made
and will not make any offer relating to the Shares that would constitute a free
writing prospectus required to be filed with the Commission by the Company or
retained by the Company under Rule 433 under the Securities Act.  Each
Underwriter further represents and agrees that it has complied and will comply
with the requirements of Rule 433 applicable to any free writing prospectus
produced by such Underwriter, including timely filing with the Commission where
required, legending and recordkeeping.

7.             Indemnification.

(a)       The Company and each of the Selling Stockholders listed on
Schedule VII hereto (the “Indemnification Stockholders”), jointly and severally,
agrees to indemnify and hold harmless each Underwriter and each person, if any,
who controls any Underwriter within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act against any and all losses, claims,
damages and liabilities, joint or several (including any reasonable
investigation, legal and other expenses incurred in connection with, and any
amount paid in settlement of, any action, suit or proceeding or any claim
asserted), to which they, or any of them, may become subject under the
Securities Act, the Exchange Act or other federal or state law or regulation, at
common law or otherwise, insofar as such losses, claims, damages or liabilities
arise out of or are based upon (i) any untrue statement or alleged untrue
statement of a material fact contained in any Preliminary

29


--------------------------------------------------------------------------------


Prospectus (including the Pricing Prospectus), the Registration Statement, the
Prospectus, any Issuer Free Writing Prospectus or any amendment or supplement
thereto or (ii) any omission or alleged omission to state therein a material
fact required to be stated therein or necessary to make the statements therein
not misleading (in the case of any Preliminary Prospectus, the Prospectus or any
Issuer Free Writing Prospectus, in light of the circumstances under which such
statements were made); provided, however, that such indemnity shall not inure to
the benefit of any Underwriter (or any person controlling such Underwriter) on
account of any losses, claims, damages or liabilities arising from the sale of
the Shares to any person by such Underwriter if such untrue statement or
omission or alleged untrue statement or omission was made in reliance upon and
in conformity with information furnished in writing to the Company by the
Representative on behalf of any Underwriter specifically for use therein;
provided, further, that such indemnity shall not inure to the benefit of any
Underwriter (or any person controlling such Underwriter) with respect to the
Preliminary Prospectus to the extent any such losses, claims, damages or
liabilities of such Underwriter result from the fact that such Underwriter sold
Shares to a person to whom there was not sent or given, at or prior to the
Applicable Time, a copy of the Preliminary Prospectus as then amended or
supplemented (in any case where such delivery is required by the Securities Act)
or any subsequent Issuer Free Writing Prospectus if the Company has furnished
copies thereof to such Underwriter sufficiently in advance of the Applicable
Time to allow for delivery of the amended Preliminary Prospectus or Issuer Free
Writing Prospectus to all investors prior to the Effective Time and the loss,
claim, damage or liability of such Underwriter results from an untrue statement
or omission of a material fact contained in the Preliminary Prospectus which was
corrected in such amended Preliminary Prospectus or Issuer Free Writing
Prospectus; and provided, further, that the liability of any Indemnification
Stockholder pursuant to Section 7(a), 8(a) or 9 shall not exceed the lesser of
(A) the Net Proceeds (as such term is defined in the Custody Agreement) received
from the sale of Shares by such Indemnification Stockholder pursuant to this
Agreement and (B) such Indemnification Stockholder’s Pro Rata Contribution.  For
purposes of this Section 7(a), “Pro Rata Contribution” means, with respect to
each Indemnification Stockholder, an amount equal to the product of (w) the
number of Shares sold to the Underwriters under this Agreement by such
Indemnification Stockholder divided by the total number of Shares sold to the
Underwriters under this Agreement by the Company and all Selling Stockholders
and (x) the aggregate amount of losses, claims, damages and liabilities incurred
by the Underwriters, and any persons who control any Underwriter, for which the
Company and the Indemnification Stockholders have agreed to indemnify each
Underwriter and persons who control any Underwriter under this Section 7(a). 
The information described in the last sentence of Section 2(b) hereof
constitutes the only information furnished by the Underwriters to the Company
for inclusion in the Registration Statement, any Preliminary Prospectus
(including the Pricing Prospectus), the Prospectus or any Issuer Free Writing
Prospectus.  This indemnity agreement will be in addition to any liability which
the Company or any Indemnification Stockholder may otherwise have.

(b)       Each of the Selling Stockholders other than the Indemnification
Stockholders (the “Limited Indemnification Stockholders”), severally and not
jointly, agrees to indemnify and hold harmless each Underwriter and each person,
if any, who controls any Underwriter within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act against any and all losses,
claims, damages and liabilities, joint or several (including any reasonable
investigation, legal and other expenses incurred in connection with, and any
amount paid in settlement of, any action, suit or proceeding or any claim
asserted), to which they, or any of them, may become

30


--------------------------------------------------------------------------------


subject under the Securities Act, the Exchange Act or other federal or state law
or regulation, at common law or otherwise, insofar as such losses, claims,
damages or liabilities arise out of or are based upon (i) any untrue statement
or alleged untrue statement of a material fact contained in any Preliminary
Prospectus (including the Pricing Prospectus), the Registration Statement, the
Prospectus, any Issuer Free Writing Prospectus or any amendment thereof or
supplement thereto or (ii) any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading (in the case of any Preliminary Prospectus, the
Prospectus or any Issuer Free Writing Prospectus, in light of the circumstances
under which such statements were made); in each case, however, only to the
extent, that such untrue statement or alleged untrue statement or omission or
alleged omission in the Registration Statement, any Preliminary Prospectus
(including the Pricing Prospectus), the Prospectus, any Issuer Free Writing
Prospectus or any such amendment or supplement relates to information about such
Limited Indemnification Stockholder or related persons, it being understood and
agreed that the information described in the last sentence of Section 3(h)
hereof constitutes the only information furnished by such Limited
Indemnification Stockholder for inclusion in the Registration Statement, any
Preliminary Prospectus (including the Pricing Prospectus), the Prospectus, or
any Issuer Free Writing Prospectus; provided, however, that the liability of any
Limited Indemnification Stockholder pursuant to Section 7(b), 8(b) or 9 shall
not exceed the aggregate Net Proceeds (as such term is defined in the Custody
Agreement), if any, received from the sale of Shares by such Limited
Indemnification Stockholder pursuant to this Agreement.  This indemnity
agreement will be in addition to any liability which any Limited Indemnification
Stockholder may otherwise have.

(c)       Each Underwriter agrees to indemnify and hold harmless the Company and
each Selling Stockholder and each person, if any, who controls the Company or
each Selling Stockholder within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act, each director of the Company, and each
officer of the Company who signs the Registration Statement, against any losses,
claims, damages or liabilities joint or several (including any reasonable
investigation, legal and other expenses incurred in connection with, and any
amount paid in settlement of, any action, suit or proceeding or any claim
asserted), to which such party may become subject, under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon (i) any untrue statement or
alleged untrue statement of a material fact contained in any Preliminary
Prospectus (including the Pricing Prospectus), the Registration Statement, the
Prospectus, any Issuer Free Writing Prospectus or any amendment thereof or
supplement thereto or (ii) any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading (in the case of any Preliminary Prospectus, the
Prospectus or any Issuer Free Writing Prospectus, in light of the circumstances
under which such statements were made); in each case, however, only to the
extent, that such untrue statement or alleged untrue statement or omission or
alleged omission was made in reliance upon and in conformity with written
information furnished to the Company by such Underwriter through the
Representative expressly for use therein; provided, however, that the obligation
of each Underwriter to indemnify the Company or the Selling Stockholders
(including any controlling person, director or officer thereof) shall be limited
to the net proceeds received by the Company from such Underwriter.  The
information described in the last sentence of Section 2(b) hereof constitutes
the only information furnished by the Underwriters to the Company for inclusion
in the Registration Statement, any

31


--------------------------------------------------------------------------------


Preliminary Prospectus (including the Pricing Prospectus), the Prospectus or any
Issuer Free Writing Prospectus.

(d)       Any party that proposes to assert the right to be indemnified under
this Section will, promptly after receipt of notice of commencement of any
action, suit or proceeding against such party in respect of which a claim is to
be made against an indemnifying party or parties under this Section, notify each
such indemnifying party of the commencement of such action, suit or proceeding,
enclosing a copy of all papers served.  No indemnification provided for in
Section 7(a), 7(b) or 7(c) shall be available to any party who shall fail to
give notice as provided in this Section 7(d) if the party to whom notice was not
given was unaware of the proceeding to which such notice would have related and
was prejudiced by the failure to give such notice; but the omission to notify
such indemnifying party of any such action, suit or proceeding shall not relieve
it from any liability that it may have to any indemnified party for contribution
or otherwise than under this Section.  In case any such action, suit or
proceeding shall be brought against any indemnified party and it shall notify
the indemnifying party of the commencement thereof, the indemnifying party shall
be entitled to participate in, and, to the extent that it shall wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel reasonably satisfactory to such indemnified party, and
after notice from the indemnifying party to such indemnified party of its
election to assume the defense thereof and the approval by the indemnified party
of such counsel, the indemnifying party shall not be liable to such indemnified
party for any legal or other expenses, except as provided below and except for
the reasonable costs of investigation subsequently incurred by such indemnified
party in connection with the defense thereof.  The indemnified party shall have
the right to employ its counsel in any such action, but the fees and expenses of
such counsel shall be at the expense of such indemnified party unless (i) the
employment of counsel by such indemnified party has been authorized in writing
by the indemnifying parties, (ii) the indemnified party shall have been advised
by counsel that there may be one or more legal defenses available to it which
are different from or in addition to those available to the indemnifying party
(in which case the indemnifying parties shall not have the right to direct the
defense of such action on behalf of the indemnified party) or (iii) the
indemnifying parties shall not have employed counsel to assume the defense of
such action within a reasonable time after notice of the commencement thereof,
in each of which cases the fees and expenses of counsel shall be at the expense
of the indemnifying parties.

(e)       An indemnifying party shall not be liable for any settlement of any
action, suit, and proceeding or claim effected without its written consent,
which consent shall not be unreasonably withheld or delayed.

8.             Reimbursement of Certain Expenses.

(a)       The Company and each of the Indemnification Stockholders, jointly and
severally, and in the case of the Indemnification Stockholders, subject to
Section 7(a) of this Agreement, hereby agree to reimburse the Underwriters
pursuant to Section 7 of this Agreement on a monthly basis for all reasonable
legal and other expenses incurred in connection with investigating or defending
any claim, action, investigation, inquiry or other proceeding arising out of or
based upon any statement or omission, or any alleged statement or omission
described in paragraph (a) of Section 7 of this Agreement, notwithstanding the
absence of a judicial determination as to the propriety and enforceability of
the obligations under Section 7 or this Section 8 and the possibility

32


--------------------------------------------------------------------------------


that such payments might later be held to be improper; provided, however, that
to the extent that such payment is ultimately held to be improper, the
Underwriters shall promptly refund it.

(b)       Each Limited Indemnification Stockholders, subject to Section 7(b) of
this Agreement, severally and not jointly, hereby agrees to reimburse the
Underwriters pursuant to Section 7 of this Agreement on a monthly basis for all
reasonable legal and other expenses incurred in connection with investigating or
defending any claim, action, investigation, inquiry or other proceeding arising
out of or based upon any statement or omission, or any alleged statement or
omission described in paragraph (b) of Section 7 of this Agreement with respect
to such Limited Indemnification Stockholder, notwithstanding the absence of a
judicial determination as to the propriety and enforceability of the obligations
under Section 7 or this Section 8 and the possibility that such payments might
later be held to be improper; provided, however, that to the extent that such
payment is ultimately held to be improper, the Underwriters shall promptly
refund it.

9.             Contribution.  In order to provide for just and equitable
contribution in circumstances in which the indemnification provided for in
Section 7(a), 7(b) or 7(c) is due in accordance with its terms but for any
reason is unavailable to or insufficient to hold harmless an indemnified party
in respect to any losses, liabilities, claims, damages or expenses referred to
therein, then each indemnifying party shall contribute to the aggregate losses,
liabilities, claims, damages and expenses (including any investigation, legal
and other expenses reasonably incurred in connection with, and any amount paid
in settlement of, any action, suit or proceeding or any claims asserted, but
after deducting any contribution received by any person entitled hereunder to
contribution from any person who may be liable for contribution) incurred by
such indemnified party, as incurred, in such proportion as is appropriate to
reflect the relative benefits received by the Company and the Selling
Stockholders on the one hand and the Underwriters on the other hand from the
offering of the Shares pursuant to this Agreement or, if such allocation is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to above but also the relative fault of the
Company and the Selling Stockholders on the one hand and the Underwriters on the
other hand in connection with the statements or omissions which resulted in such
losses, liabilities, claims, damages or expenses, as well as any other relevant
equitable considerations.  The Company, the Selling Stockholders and the
Underwriters agree that it would not be just and equitable if contribution
pursuant to this Section 9 were determined by pro rata allocation (even if the
Underwriters were treated as one entity for such purpose) or by any other method
of allocation which does not take account of the equitable considerations
referred to above.  The aggregate amount of losses, liabilities, claims, damages
and expenses incurred by an indemnified party and referred to above shall be
deemed to include any legal or other expenses reasonably incurred by such
indemnified party in investigating, preparing or defending against any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or any claim whatsoever based upon any such
untrue or alleged untrue statement or omission or alleged omission. 
Notwithstanding the provisions of this Section 9, (i) no Underwriter (except as
may be provided in the Agreement Among Underwriters) shall be required to
contribute any amount in excess of the underwriting discount applicable to the
Shares purchased by the Underwriter hereunder; and (ii) no Selling Stockholder
shall be required to contribute any amount in excess of the Net Proceeds (as
such term is defined in the Custody Agreement), if any, of the sale of Shares
received by such Selling Stockholder.  No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any

33


--------------------------------------------------------------------------------


person who was not guilty of such fraudulent misrepresentation.  For purposes of
this Section 9, each person, if any, who controls an Underwriter within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act
shall have the same rights to contribution as such Underwriter, and each
director of the Company including any person who, with his or her consent, is
named in the Registration Statement as about to become a director of the
Company, each officer of the Company who signed the Registration Statement, and
each person, if any, who controls the Company or any/the Selling Stockholders
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act, shall have the same rights to contribution as the Company or
any/the Selling Stockholders, as the case may be.  Any party entitled to
contribution will, promptly after receipt of notice of commencement of any
action, suit or proceeding against such party in respect of which a claim for
contribution may be made against another party or parties under this Section 9,
notify such party or parties from whom contribution may be sought, but the
omission so to notify such party or parties from whom contribution may be sought
shall not relieve the party or parties from whom contribution may be sought from
any other obligation it or they may have hereunder or otherwise than under this
Section 9.  No party shall be liable for contribution with respect to any
action, suit, proceeding or claim settled without its written consent, which
consent shall not be unreasonably withheld or delayed.  The Underwriter’s
obligations to contribute pursuant to this Section 9 are several in proportion
to their respective underwriting commitments and not joint.

10.           Termination.

(a)       This Agreement may be terminated with respect to the Shares to be
purchased on a Closing Date by the Representative by notifying the Company and
the Selling Stockholders at any time at or before a Closing Date in the absolute
discretion of the Representative if:  (i) there has occurred any material
adverse change in the securities markets or any event, act or occurrence that
has materially disrupted, or in the opinion of the Representative, will in the
future materially disrupt, the securities markets or (ii) there shall be a
material adverse change in general financial, political or economic conditions
in the financial markets such that, in the judgment of the Representative, it is
inadvisable or impracticable to market the Shares or enforce contracts for the
sale of the Shares; (iii) there has occurred any outbreak or material escalation
of hostilities or other calamity or crisis the effect of which on the financial
market is such as to make it, in the judgment of the Representative, inadvisable
or impracticable to market the Shares or enforce contracts for the sale of the
Shares; (iv) trading in the Shares or any securities of the Company has been
suspended or materially limited by the Commission or trading generally on the
New York Stock Exchange, Inc., the American Stock Exchange, Inc. or the NASDAQ
Global Market has been suspended or materially limited, or minimum or maximum
ranges for prices for securities shall have been fixed, or maximum ranges for
prices for securities have been required, by any of said exchanges or by such
system or by order of the Commission, the National Association of Securities
Dealers, Inc., or any other governmental or regulatory authority; (v) a banking
moratorium has been declared by any state or federal authority; or (vi) in the
judgment of the Representative, there has been, since the time of execution of
this Agreement or since the respective dates as of which information is given in
the Prospectus, any material adverse change in the assets, properties,
condition, financial or otherwise, or in the results of operations, business
affairs or business prospects of the Company and its subsidiaries considered as
a whole, whether or not arising in the ordinary course of business.

34


--------------------------------------------------------------------------------


(b)       If this Agreement is terminated pursuant to this Section 10, neither
the Company nor the Selling Stockholders shall be under any liability to any
Underwriter, and no Underwriter shall be under any liability to the Company or a
Selling Stockholders; provided, however, that in the event of any such
termination, the Company agrees to indemnify and hold harmless the Underwriters
from all expenses incident to the performance of the obligations of the Company
under this Agreement, including all costs and expenses referred to in
Section 5(p); and, provided further, if this Agreement is terminated by the
Representatives or the Underwriters because of any failure, refusal or inability
on the part of the Company or the Selling Stockholder to comply with the terms
or to fulfill any of the conditions of this Agreement, the Company shall
reimburse the Underwriters for all out-of-pocket expenses (including the
reasonable fees and disbursements of their counsel) incurred by them in
connection with the proposed purchase and sale of the Shares or in contemplation
of performing their obligations hereunder.  Notwithstanding anything in this
Section 10(b) to the contrary, no Underwriter who shall have failed or refused
to purchase the Shares agreed to be purchased by it under this Agreement shall
be relieved of liability to the Company or the other Underwriters for damages
occasioned by its refusal.

11.           Substitution of Underwriters.

(a)       If any Underwriter shall default in its obligation to purchase on any
Closing Date the Shares agreed to be purchased hereunder on such Closing Date,
the Representative shall have the right, within 36 hours thereafter, to make
arrangements for one or more of the non-defaulting Underwriters, or any other
underwriters, to purchase such Shares on the terms contained herein.  If,
however, the Representative shall not have completed such arrangements within
such 36 hour period, then the Company shall be entitled to a further period of
36 hours within which to procure another party or other parties satisfactory to
the Underwriters to purchase such Shares on such terms.  If, after giving effect
to any arrangements for the purchase of the Shares of a defaulting Underwriter
or Underwriters by the Representative and the Company as provided above, the
aggregate number of Shares which remains unpurchased on such Closing Date does
not exceed 10% of the aggregate number of all the Shares that all the
Underwriters are obligated to purchase on such date, then the Company shall have
the right to require each non-defaulting Underwriter to purchase the number of
Shares which such Underwriter agreed to purchase hereunder at such date and, in
addition, to require each non-defaulting Underwriter to purchase its pro rata
share (based on the number of Shares which such Underwriter agreed to purchase
hereunder) of the Shares of such defaulting Underwriter or Underwriters for
which such arrangements have not been made; but nothing herein shall relieve a
defaulting Underwriter from liability for its default.  In any such case, either
the Representative or the Company and the Selling Stockholders shall have the
right to postpone the applicable Closing Date for a period of not more than
seven days in order to effect any necessary changes and arrangements (including
any necessary amendments or supplements to the Registration Statement or
Prospectus or any other documents), and the Company agrees to file promptly any
amendments to the Registration Statement or the Prospectus which in the opinion
of the Company and the Underwriters and their counsel may thereby be made
necessary.

(b)       If, after giving effect to any arrangements for the purchase of the
Shares of a defaulting Underwriter or Underwriters by the Representative and the
Company as provided above, the aggregate number of such Shares which remains
unpurchased exceeds 10% of the aggregate number of all the Shares to be
purchased at such date, then this Agreement, or, with respect to a Closing Date
which occurs after the first Closing Date, the obligations of the

35


--------------------------------------------------------------------------------


Underwriters to purchase and of the Company or the Selling Stockholders, as the
case may be, to sell the Shares to be purchased and sold on such date, shall
terminate, without liability on the part of any non-defaulting Underwriter to
the Company or the Selling Stockholders, and without liability on the part of
the Company or the Selling Stockholders, except as provided in Sections 5(p), 7,
8 and 9.  The provisions of this Section 11 shall not in any way affect the
liability of any defaulting Underwriter to the Company or the non-defaulting
Underwriters arising out of such default.  The term “Underwriter” as used in
this Agreement shall include any person substituted under this Section 11 with
like effect as if such person had originally been a party to this Agreement with
respect to such Shares.

12.           Miscellaneous.

(a)       The respective agreements, representations, warranties, indemnities
and other statements of the Company, Selling Stockholders and the several
Underwriters, as set forth in this Agreement or made by or on behalf of them
pursuant to this Agreement, shall remain in full force and effect, regardless of
any investigation (or any statement as to the results thereof) made by or on
behalf of any Underwriter or the Company or the Selling Stockholders or any of
their respective officers, directors or controlling persons referred to in
Section 6 hereof, and shall survive delivery of and payment for the Shares.  In
addition, the provisions of Sections 5(p), 7, 8 and 9 shall survive the
termination or cancellation of this Agreement.

(b)       This Agreement has been and is made for the benefit of the
Underwriters, the Company and the Selling Stockholders and their respective
successors and assigns, and, to the extent expressed herein, for the benefit of
persons controlling any of the Underwriters, the Selling Stockholders or the
Company, and directors and officers of the Company, and their respective
successors and assigns, and no other person shall acquire or have any right
under or by virtue of this Agreement.  The term “successors and assigns” shall
not include any purchaser of Shares from any Underwriter merely because of such
purchase.

(c)       The Company acknowledges and agrees that each of the Underwriters is
acting solely in the capacity of an arm’s length contractual counterparty to the
Company with respect to the offering of Shares contemplated hereby. 
Additionally, neither the Representative nor any of the other Underwriters is
advising the Company or any other person as to any legal, tax, investment,
accounting or regulatory matters in any jurisdiction with respect to the
offering contemplated hereby or the process leading thereto (irrespective of
whether such Representative or Underwriter has advised or is advising the
Company on other matters). The Company has conferred with its own advisors
concerning such matters and shall be responsible for making its own independent
investigation and appraisal of the transactions contemplated hereby, and the
Underwriters shall have no responsibility or liability to the Company or any
other person with respect thereto.  The Underwriters advise that the
Underwriters and their affiliates are engaged in a broad range of securities and
financial services and that they or their affiliates may have business
relationships or enter into contractual relationships with purchasers or
potential purchasers of the Company’s securities.  Any review by the
Underwriters of the Company, the transactions contemplated hereby or other
matters relating to such transactions will be performed solely for the benefit
of the Underwriters and shall not be on behalf of the Company.

36


--------------------------------------------------------------------------------


(d)       All notices and communications hereunder shall be in writing and
mailed or delivered or by telephone or telegraph if subsequently confirmed in
writing, (i) if to the Representative, c/o W.R. Hambrecht + Co., LLC, 539 Bryant
Street, San Francisco, California 94107, Attention:  Harrison Clay, Esq., with a
copy to Stephen A. Massad, Esq., Baker Botts L.L.P., One Shell Plaza,
910 Louisiana Street, Houston, Texas 77002; (ii) if to the Company, to its agent
for service as such agent’s address appears on the cover page of the
Registration Statement, with a copy to John J. Hentrich, Esq., Sheppard, Mullin,
Richter & Hampton LLP, 12275 El Camino Real, Suite 200, San Diego, California
92130; (iii) if to the Texas Selling Stockholders, to Gregory R. Samuel, Esq.,
Haynes and Boone, LLP, 901 Main Street, Suite 3100, Dallas, Texas 75202; (iv) if
to the California Selling Stockholders, to Karen C. Goodin, Esq., Whalen LLP, 60
Anton Blvd., Suite 1740, Costa Mesa, California 92626; (v)  if to Alan P.
Basham, to David A. Ebershoff, Esq., Fulbright & Jaworski L.L.P., 555 South
Flower Street, 41st Floor, Los Angeles, California 90071; (vi) if to Perseus
ENRG Investment, L.L.C., to Robert B. Ott, Esq., Arnold & Porter LLP, 1600
Tysons Blvd., Suite 900, McLean, Virginia 22102-4865; and (vii) if to Westport
Innovations, Inc., to Simon Millner, Corporate Counsel, 10-1750 West 75th
Avenue, Vancouver, British Columbia V6P 6G2, Canada.

(e)       This Agreement shall be governed by and construed in accordance with
the laws of the State of New York, without regard to conflicts of law principles
thereof.  The Company and the Underwriters agree to waive trial by jury in any
action, proceeding or counterclaim brought by or on behalf of either party with
respect to any matter whatsoever relating to or arising out of this Agreement or
the purchase of the Shares hereunder.  The Company also hereby submits to the
jurisdiction of the courts of the State of New York located in the City and
County of New York or in the United States District Court for the Southern
District of New York, and each of the parties hereto submits to the jurisdiction
of such courts in any proceeding arising out of or relating to this agreement,
and agrees not to commence any suit, action or proceeding relating thereto
except in such courts, and waives, to the fullest extent permitted by law, the
right to move to dismiss or transfer any action brought in such court on the
basis of any objection to personal jurisdiction, venue or inconvenient forum.

(f)        This Agreement may be signed in any number of counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

37


--------------------------------------------------------------------------------


Please confirm that the foregoing correctly sets forth the agreement among us.

Very truly yours,

 

 

 

 

CLEAN ENERGY FUELS CORP.

 

 

 

 

 

 

By

/s/ Rick Wheeler

 

 

 

Name: Rick Wheeler

 

 

Title: CFO

 

 

 

 

 

 

 

SELLING STOCKHOLDERS NAMED ON
SCHEDULE II ANNEXED HERETO

 

 

 

 

 

 

By

/s/ Rick Wheeler

 

 

 

Name: Rick Wheeler

 

 

Attorney in Fact

 

 

 

Confirmed:

 

 

W.R. HAMBRECHT + CO., LLC

 

 

 

 

 

On behalf of itself and as Representative of the several Underwriters named in
Schedule I annexed hereto.

 

 

 

 

 

By W.R. HAMBRECHT + CO., LLC

 

 

 

 

 

 

 

 

By

Barclay F. Corbus

 

 

 

 

Name: Barclay F. Corbus

 

 

 

Title: Co-CEO

 

 

 

38


--------------------------------------------------------------------------------


SCHEDULE I

Name

 

Number of
Firm Shares
to be
Purchased

 

W.R. Hambrecht + Co., LLC

 

3,750,000

 

Simmons & Company International

 

3,750,000

 

Susquehanna Financial Group, LLLP

 

1,560,000

 

NBF Securities (USA) Corp.

 

940,000

 

 

 

 

 

TOTAL

 

10,000,000

 

 

Sch I - 1


--------------------------------------------------------------------------------


SCHEDULE II

Selling Stockholder

 

Maximum
Number of
Option Shares
to be Sold

 

Perseus ENRG Investment, L.L.C.

 

292,171

 

Westport Innovations, Inc.

 

92,575

 

Alan P. Basham

 

16,174

 

Boone Pickens

 

608,663

 

Andrew J. Littlefair

 

29,645

 

James N. Harger

 

39,528

 

Mitchell W. Pratt

 

10,870

 

Joseph B. Powers

 

494

 

Denis C.K. Ding

 

1,976

 

Warren I. Mitchell

 

19,764

 

J.L. Herrington 2002 Family Trust

 

49,409

 

Glen David Aasheim

 

988

 

Ronald D. Bassett

 

19,764

 

G. Michael Boswell IRA - FCC Custodian

 

9,882

 

Brian Bradshaw

 

9,882

 

Drew A. Campbell

 

4,941

 

Marti J. Carlin

 

4,941

 

Denise Delile

 

395

 

Sally Geymuller

 

4,941

 

Dick Grant

 

4,941

 

M&R Ventures, LLC

 

197,637

 

Chad M. Lindholm

 

494

 

Eric Oberg

 

19,764

 

Stephen R. Perkins

 

4,941

 

Bretta Price

 

99

 

Mark J. Riley

 

197

 

Michael Ross

 

9,882

 

Jack E. Rosser

 

4,941

 

Robert L. Stillwell

 

19,764

 

Aleksander A. Szewczyk

 

5,000

 

Danny Tillett

 

4,941

 

Jon N. Whisler

 

514

 

Eugene Frenkel

 

9,882

 

TOTAL

 

1,500,000

 

 

Sch II - 1


--------------------------------------------------------------------------------


SCHEDULE III

LOCK-UP SIGNATORIES

Perseus ENRG Investment, L.L.C.

Westport Innovations, Inc.

Alan P. Basham

Boone Pickens

Andrew J. Littlefair

James N. Harger

Mitchell W. Pratt

Richard R. Wheeler

Barbara A. Johnson

Catherine M. Weaver

Madeleine Pickens

Joseph B. Powers

Denis C.K. Ding

Peter J. Grace

Warren I. Mitchell

J.L. Herrington 2002 Family Trust

Glen David Aasheim

Ronald D. Bassett

G. Michael Boswell IRA - FCC Custodian

Brian Bradshaw

Drew A. Campbell

Marti J. Carlin

Denise Delile

Sally Geymuller

Dick Grant

M&R Ventures, LLC

Chad M. Lindholm

Eric Oberg

Stephen R. Perkins

Bretta Price

Mark J. Riley

Michael Ross

Jack E. Rosser

Robert L. Stillwell

Aleksander A. Szewczyk

Danny Tillett

Jon N. Whisler

Eugene Frenkel

David D. Demers

John S. Herrington

James C. Miller III

Kenneth M. Socha

Sch III - 1


--------------------------------------------------------------------------------


SCHEDULE IV

ISSUER FREE WRITING PROSPECTUSES

Roadshow filed with the SEC as a free writing prospectus on May 14, 2007.

Free writing prospectus filed with the SEC on May 25, 2007 conveying pricing
terms.

Sch IV - 1


--------------------------------------------------------------------------------


SCHEDULE V

CALIFORNIA SELLING STOCKHOLDERS

1.

Andrew J. Littlefair

 

 

2.

James N. Harger

 

 

3.

Mitchell W. Pratt

 

 

4.

Warren I. Mitchell

 

 

5.

Joseph B. Powers

 

 

6.

Dennis C. K. Ding

 

 

7.

John Herrington/J.L. Herrington 2002 Family Trust

 

 

8.

Chad M. Lindholm

 

 

9.

Mark J. Riley

 

Sch V - 1


--------------------------------------------------------------------------------


SCHEDULE VI

TEXAS SELLING STOCKHOLDERS

1.

Boone Pickens

 

 

2.

Glen David Aasheim

 

 

3.

Ronald D. Bassett

 

 

4.

G. Michael Boswell IRA - FCC
Customer

 

 

5.

Brian Bradshaw

 

 

6.

Drew A. Campbell

 

 

7.

Marti J. Carlin

 

 

8.

Denise Delile

 

 

9.

Sally Geymuller

 

 

10.

Dick Grant

 

 

11.

M&R Ventures, LLC

 

 

12.

Eric Oberg

 

 

13.

Stephen R. Perkins

 

 

14.

Bretta Price

 

 

15.

Michael Ross

 

 

16.

Jack E. Rosser

 

 

17.

Robert L. Stillwell

 

 

18.

Aleksander A. Szewczyk

 

 

19.

Danny Tillett

 

 

20.

Jon N. Whisler

 

 

21.

Eugene Frenkel

 

Sch VI - 1


--------------------------------------------------------------------------------


SCHEDULE VII

INDEMNIFICATION STOCKHOLDERS

1.

Boone Pickens

 

 

2.

Perseus ENRG Investment, L.L.C.

 

 

3.

Westport Innovations, Inc.

 

 

4.

Andrew J. Littlefair

 

 

5.

James N. Harger

 

 

6.

Mitchell W. Pratt

 

 

7.

J&L Herrington 2002 Family Trust

 

 

8.

Warren I. Mitchell

 

Sch VII - 1


--------------------------------------------------------------------------------


Exhibit A

FORM OF LOCK-UP AGREEMENT

[               ], 2007

W.R. HAMBRECHT + CO, LLC

(as Representative of the several Underwriters listed

in Schedule I to the Underwriting Agreement referred to below)

c/o W.R. HAMBRECHT + CO, LLC

539 Bryant Street, Suite 100

San Francisco, California 94107

Re:          CLEAN ENERGY FUELS CORP. — Initial Public Offering

Ladies and Gentlemen:

The undersigned understands that you, as Representative of the several
Underwriters, propose to enter into an Underwriting Agreement (the “Underwriting
Agreement”) with Clean Energy Fuels Corp., a Delaware corporation (the
“Company”), providing for the public offering (the “Public Offering”) by the
several Underwriters named in Schedule I to the Underwriting Agreement (the
“Underwriters”), of common stock of the Company (the “Securities”). Capitalized
terms used herein and not otherwise defined shall have the meanings set forth in
the Underwriting Agreement.

In consideration of the Underwriters’ agreement to purchase and make the Public
Offering of the Securities, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the undersigned hereby
agrees that, without the prior written consent of W.R. Hambrecht + Co., LLC on
behalf of the Underwriters, the undersigned will not, during the period ending
180 days after the date of the prospectus relating to the Public Offering (the
“Prospectus”), (1) offer, pledge, sell, contract to sell, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option,
right or warrant to purchase, lend, or otherwise transfer or dispose of,
directly or indirectly, any shares of Common Stock, $0.0001 per share par value,
of the Company (the “Common Stock”), or any securities convertible into or
exercisable or exchangeable for shares of Common Stock (including without
limitation, Common Stock which may be deemed to be beneficially owned by the
undersigned in accordance with the rules and regulations of the Securities and
Exchange Commission and securities which may be issued upon exercise of a stock
option or warrant), or (2) enter into any swap or other agreement that transfers
to another, in whole or in part, any of the economic consequences of ownership
of the Common Stock, whether any such transaction described in clause (1) or (2)
above is to be settled by delivery of Common Stock or such other securities, in
cash or otherwise, other than:  (a) transfers or distributions of shares of
Common Stock acquired from the Underwriters in the Public Offering;
(b) transfers or distributions of shares of Common Stock acquired in open market
transactions after the completion of the Public Offering; (c) transfers of
shares of Common Stock or any security convertible into Common

A - 1


--------------------------------------------------------------------------------


Stock as a bona fide gift or gifts; (d) transfers of shares of Common Stock to
any trust for the direct or indirect benefit of the persons bound by the
foregoing terms or the immediate family of the persons bound by the foregoing
terms; or (e) distributions of shares of Common Stock or any security
convertible into Common Stock to the partners, members or stockholders of the
persons bound by the foregoing terms; provided, however, that in the case of any
transfer or distribution described in any of subclauses (c) through (e) above,
the transferees, donees or distributees, as the case may be, agree to be bound
by the foregoing terms and the transferor, donor or distributor, as the case may
be, would not be required to, nor would such transferor, donor or distributor
voluntarily, file a report under Section 16(a) of the United States Securities
Exchange Act of 1934, as amended (the “Exchange Act”).  In addition, the
undersigned agrees that, without the prior written consent of W.R. Hambrecht +
Co., LLC on behalf of the Underwriters, it will not, during the period ending
180 days after the date of the Prospectus, make any demand for or exercise any
right with respect to, the registration of any shares of Common Stock or any
security convertible into or exercisable or exchangeable for Common Stock.

Notwithstanding the foregoing, if (1) during the last seventeen (17) days of the
180-day restricted period, the Company issues an earnings release, publicly
announces material news or if a material event relating to the Company occurs;
or (2) prior to the expiration of the 180-day restricted period, the Company
announces that it will release earnings results during the 16-day period
beginning on the last day of the 180-day period, the restrictions imposed by
this Letter Agreement shall continue to apply until the expiration of the 18-day
period beginning on the issuance of the earnings release or the occurrence of a
material news or material event.

In furtherance of the foregoing, the Company, and any duly appointed transfer
agent for the registration or transfer of the securities described herein, are
hereby authorized to decline to make any transfer of securities if such transfer
would constitute a violation or breach of this Letter Agreement.

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Letter Agreement.  All authority herein
conferred or agreed to be conferred and any obligations of the undersigned shall
be binding upon the successors, assigns, heirs or personal representatives of
the undersigned.

The undersigned understands that, if the Underwriting Agreement does not become
effective, or if the Underwriting Agreement (other than the provisions thereof
which survive termination) shall terminate or be terminated prior to payment for
and delivery of the Securities, the undersigned shall be released from all
obligations under this Letter Agreement.

The undersigned understands that the Underwriters are entering into the
Underwriting Agreement and proceeding with the Public Offering in reliance upon
this Letter Agreement.

A - 2


--------------------------------------------------------------------------------


This Letter Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to the conflict of laws principles
thereof.

 

Very truly yours,

 

 

 

[NAME OF STOCKHOLDER]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

A - 3


--------------------------------------------------------------------------------


Exhibit B

FORM OF CUSTODY AGREEMENT

for sale of shares of common stock,

par value $0.0001 per share, of

Clean Energy Fuels Corp.

U.S. Stock Transfer Corporation (the “Custodian”)

[Address]

[Address]

[City, State ZIP]

Attention:  [          ]

Ladies and Gentlemen:

There are delivered to you herewith certificate(s) representing shares of Common
Stock, par value $0.0001 per share (“Common Stock”), of Clean Energy Fuels
Corp., a Delaware corporation (the “Company”), as set forth at the end of this
Custody Agreement (this “Custody Agreement”) on the page entitled
“CERTIFICATE(S) DEPOSITED.”  Each of the certificates so delivered is
accompanied by an executed assignment form duly endorsed for transfer and is in
negotiable form bearing the signature of the undersigned.  The certificate(s)
are to be held by you as Custodian for the account of the undersigned and are to
be disposed of by you in accordance with this Custody Agreement.

If the undersigned is (i) acting as trustee or in any fiduciary or
representative capacity, the undersigned has also delivered duly certified
copies of each trust agreement, will, letters testamentary or other instrument
pursuant to which the undersigned is authorized to act as a Selling Stockholders
(as defined herein); (ii) a corporation or limited liability company, the
undersigned has also delivered duly certified resolutions of its board of
directors or managers authorizing it to enter into this Custody Agreement, the
Underwriting Agreement (as defined herein) and the Power of Attorney (as defined
herein) and duly certified copies of such corporation’s by-laws, certificate of
incorporation or other organizational documents; or (iii) a partnership, the
undersigned has also delivered extracts of any applicable provisions of its
partnership agreement (and applicable provisions of the organizational documents
or partnership agreement(s) of the general partner(s) of such partnership)
authorizing such partnership to enter into this Custody Agreement, the
Underwriting Agreement and the Power of Attorney.

The undersigned agrees to deliver such additional documentation as you, the
Attorneys (as defined herein), the Company or the Representative (as defined
herein) or any of their respective counsel may reasonably request to effectuate
or confirm compliance with any of the provisions hereof or of the Power of
Attorney or the Underwriting Agreement, all of the foregoing to be in form and
substance satisfactory in all respects to the party requesting such
documentation.

Concurrently with the execution and delivery of this Custody Agreement, the
undersigned has executed a power of attorney (the “Power of Attorney”)
irrevocably appointing

B - 1


--------------------------------------------------------------------------------


Andrew J. Littlefair, Richard R. Wheeler and Mitchell W. Pratt, each with full
power and authority to act alone in any matter thereunder and with full power of
substitution, the true and lawful attorneys-in-fact of the undersigned
(individually, an “Attorney” and collectively, the “Attorneys”), with full power
and authority in the name of, for and on behalf of, the undersigned with respect
to all matters arising in connection with the sale of the Common Stock by the
undersigned pursuant to an underwriting agreement (the “Underwriting Agreement”)
among the Company, certain stockholders of the Company including the undersigned
(the “Selling Stockholders”), and W.R. Hambrecht + Co., LLC, as representative
(the “Representative”) of the several underwriters to be named in Schedule I to
the Underwriting Agreement (the “Underwriters”).  The total number of shares of
Common Stock to be sold by the undersigned to the Underwriters and set forth
opposite the name of the undersigned in Schedule II to the Underwriting
Agreement is hereinafter referred to as the “Shares.”

You are authorized and directed to hold the certificate(s) deposited with you
hereunder in your custody and, subject to the instructions of the Attorneys,
(i) to take all necessary action to cause the Shares to be transferred on the
books of the Company into such names as the Representative, on behalf of the
several Underwriters, shall have instructed, including surrendering the
certificate(s) representing the Shares to the transfer agent for the Common
Stock for cancellation, in exchange for new certificate(s) for shares of Common
Stock registered in such names and in such denominations as the Representative
shall have instructed; (ii) to deliver such new certificate(s) to the
Representative, for the accounts of the several Underwriters, against payment
for such Shares at the purchase price per Share specified in the Underwriting
Agreement and to give receipt for such payment; (iii) to deposit the same to
your account as Custodian and draw upon such account to pay such transfer taxes,
if any, payable in connection with the transfer of the Shares to the
Underwriters (“Transfer Taxes”) as you may be instructed to pay by the
Attorneys; and (iv) to transmit to the undersigned in the manner set forth under
“Manner of Payment” below, within 24 hours of receiving instructions from the
Attorneys to do so, the excess, if any (the “Net Proceeds”), of the amount
received by you as payment for the Shares over the Transfer Taxes, if any.  The
amount of such Net Proceeds is to be paid in the manner requested by the
undersigned at the end of this Custody Agreement or in such manner as you, in
accordance with the terms hereof, shall deem appropriate.  Upon receipt of
instructions from the Attorneys, you shall also return to the undersigned, new
certificate(s) representing the excess, if any, of the number of shares of
Common Stock represented by the certificate(s) deposited with you hereunder over
the number of Shares sold by the undersigned to the Underwriters.

Under the terms of the Power of Attorney, the authority conferred thereby is
granted and conferred subject to and in consideration of the interests of the
Attorneys, the several Underwriters, the Company and the other Selling
Stockholders (as defined in the Underwriting Agreement) and is irrevocable and
not subject to withdrawal or termination by any act of the undersigned or by
operation of law, whether by the death or incapacity of the undersigned (or
either or any of the undersigned) or by the occurrence of any other event or
events (including, without limitation, the termination of any trust or estate
for which the undersigned is acting as fiduciary or fiduciaries, the death or
incapacity of one or more trustees, guardians, executors or administrators under
such trust or estate or the merger, consolidation, dissolution or liquidation of
any corporation or partnership) (any of the foregoing being hereinafter referred
to as an “Event”).  Accordingly, the certificate(s) deposited with you hereunder
and this Custody Agreement and your authority hereunder are subject to and in
consideration of the interests of the

B - 2


--------------------------------------------------------------------------------


several Underwriters, the Company, the Attorneys and the other Selling
Stockholders, and this Custody Agreement and your authority hereunder are
irrevocable and are not subject to withdrawal or termination by the occurrence
of any Event.  If an Event shall occur after the execution hereof but before the
delivery of the Shares to the Underwriters, then certificate(s) representing
such Shares will be delivered by you to the Underwriters on behalf of the
undersigned in accordance with the terms and conditions of the Underwriting
Agreement and this Custody Agreement and any actions taken by you pursuant to
this Custody Agreement shall be as valid as if such Event had not occurred,
regardless of whether or not you, the Attorneys, the Underwriters or any one of
them, shall have received notice of such Event.

Notwithstanding any of the foregoing provisions, if the Underwriting Agreement
shall not have been executed and delivered prior to [November 30], 2007, then,
upon the written request of the undersigned to you (accompanied by written
notice of termination of the Power of Attorney addressed to each of the
Attorneys) on or after that date, you are to return to the undersigned, all
certificate(s), together with any stock powers, delivered herewith.

Until payment of the purchase price for the Shares has been made to you by or
for the account of the several Underwriters, the undersigned shall remain the
owner of all shares of Common Stock represented by the certificate(s) deposited
with you hereunder and shall have the right to vote such shares and all other
securities, if any, represented by such certificate(s) and to receive all
dividends and distributions thereon, except the right to retain custody and
dispose of such shares, which is subject to the rights of the Custodian under
this Custody Agreement, the Attorneys under the Power of Attorney and the
Underwriters under the Underwriting Agreement.  The Underwriters shall not
acquire the power or the right to direct the investment of the Shares by virtue
of this Custody Agreement until the consideration therefor is paid pursuant to
the Underwriting Agreement.

You shall be entitled to act and rely upon any statement, request, notice or
instruction respecting this Custody Agreement given to you by the Attorneys, or
any one of them.  Any Attorney has the authority to instruct you on
irregularities or discrepancies in the certificates representing shares of
Common Stock and any accompanying documents.

In taking any action requested or directed by the Representative under the terms
of this Custody Agreement, you will be entitled to rely upon a writing signed by
a Vice President, Senior Vice President, Managing Director or General Counsel of
W.R. Hambrecht + Co., LLC

It is understood that you assume no responsibility or liability to any person
other than to deal with the certificate(s) deposited with you hereunder and the
proceeds from the sale of all or a portion of the securities represented thereby
in accordance with the provisions of this Custody Agreement.  THE UNDERSIGNED
AGREES TO INDEMNIFY YOU FOR AND TO HOLD YOU FREE FROM AND HARMLESS AGAINST ANY
AND ALL LOSS, CLAIM, DAMAGE, LIABILITY OR EXPENSE INCURRED BY YOU ARISING OUT OF
OR IN CONNECTION WITH ACTING AS CUSTODIAN HEREUNDER, AS WELL AS THE COST AND
EXPENSE OF DEFENDING AGAINST ANY CLAIM OF LIABILITY HEREUNDER, WHICH IS NOT DUE
TO YOUR OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

The representations and warranties of the undersigned set forth in the
Underwriting Agreement are hereby incorporated by reference herein and the
undersigned

B - 3


--------------------------------------------------------------------------------


represents and warrants that such representations and warranties are true and
correct on the date hereof as if made on the date hereof.  The representations,
warranties and agreements contained herein, as well as those contained in the
Underwriting Agreement, are made for the benefit of, and may be relied upon by,
you, the other Selling Stockholders, the Attorneys, the Company, the
Underwriters and Underwriter counsel and their Representative, agents and
counsel.  These representations, warranties and agreements shall remain
operative and in full force and effect, and shall survive delivery of and
payment for the Shares, regardless of (i) any investigation, or statement as to
the results thereof, made by or on behalf of any of the persons listed in the
preceding sentence, (ii) acceptance of the Shares and payment for them under the
Underwriting Agreement and (iii) termination of this Custody Agreement.

It is understood that the undersigned Custodian shall serve entirely without
compensation.

This Custody Agreement shall be binding upon the undersigned and the heirs,
legal representative, distributees, successors and assigns of the undersigned.

This Custody Agreement may be signed in counterparts which together shall
constitute one and the same agreement.

This Custody Agreement shall be governed by the laws of the State of New York
without regard to the conflicts of laws principles thereof.

Please acknowledge your acceptance hereof as Custodian, and receipt of the
certificate(s) deposited with you hereunder, by executing and returning the
enclosed copy hereof to the undersigned in care of
[                                    ].

DATED:                    , 2007

 

Very truly yours,

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

B - 4


--------------------------------------------------------------------------------


 

Print Name(s) and Address of Selling

Stockholder(s) and Name and Title of

any Person Signing as Agent or

Fiduciary:

 

 

 

 

Taxpayer I.D.:

Telephone:

 

B - 5


--------------------------------------------------------------------------------


Instruction:  If you are an individual and are married, your spouse is required
to complete this form:

SPOUSAL CONSENT

I am the spouse of                                                 .  On behalf
of myself, my heirs and legatees, I hereby join in and consent to the terms of
the foregoing Custody Agreement and agree to the sale of the shares of Common
Stock of                               , registered in the name of my spouse or
otherwise registered, which my spouse proposes to sell pursuant to the
Underwriting Agreement (as defined therein).

DATED:                                 ,             

 

 

(Signature of Spouse)

 

B - 6


--------------------------------------------------------------------------------


Instruction:  Complete each column as to certificate(s) to be deposited with the
Custodian.

CERTIFICATE(S) DEPOSITED

Stock Certificate
No.

 

Maximum Number of Shares
of Common Stock To Be Sold
from Certificate

 

 

 

 

 

                       

 

 

 

 

 

 

 

TOTAL:

 

 

 

 

B - 7


--------------------------------------------------------------------------------


Instruction:  Indicate how you wish to receive payment for the shares of Common
Stock sold to the Underwriters.  Please note that if you are selling shares of
Common Stock registered in the name of a corporation or other association or a
trust, payment will be made only to the corporation or other association or
trust.  A wire transfer can be made only to an account standing in exactly the
same name as the person or entity, including the corporation or other
association or trust, that is the registered owner of the Common Stock being
sold.

MANNER OF PAYMENT

I request that payment of the net proceeds from the sale of the shares of Common
Stock of the Company to be sold by me pursuant to the Underwriting Agreement be
made in the following manner (CHECK ONE):

o

CHECK made payable to:

 

to be sent to the following address:

 

 

 

 

 

 

 

 

 

 

 

Phone: (   )

 

 

 

 

 

Please send by (check one):

 

 

 

o            First class mail

 

o            Federal Express

 

                Federal Express account number

 

 

 

o or transfer to the following account:

 

Account No.

 

 

 

Bank                                            See attached wire transfer
instructions

 

(name)

 

 

 

(address)

 

ABA No.

 

 

 

Phone: (   )

 

 

o

Other (please specify)

 

 

 

B - 8


--------------------------------------------------------------------------------


CUSTODIAN’S ACKNOWLEDGMENT AND RECEIPT

[                          ], as Custodian, acknowledges acceptance of the
duties of the Custodian under the foregoing Custody Agreement and receipt of the
certificate(s) referred therein.

DATED:                         , 2007

[CUSTODIAN]

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

B - 9


--------------------------------------------------------------------------------


Exhibit C

SELLING STOCKHOLDERS’

IRREVOCABLE POWER OF ATTORNEY

for sale of shares of common stock,

par value $0.0001 per share, of Clean Energy Fuels Corp.

Andrew J. Littlefair

Richard R. Wheeler

Mitchell W. Pratt

c/o Clean Energy Fuels Corp.

3020 Old Ranch Parkway, Suite 200

Seal Beach, California 90740

Ladies and Gentlemen:

The undersigned stockholder and certain other holders of common stock of Clean
Energy Fuels Corp. (the “Company”) (such holders and the undersigned being
hereinafter sometimes collectively referred to as the “Selling Stockholders”),
propose to enter into an Underwriting Agreement, substantially in the form
attached hereto as Exhibit A (the “Underwriting Agreement”), with the Company
and W.R. Hambrecht + Co., LLC, as Representative (the “Representative”) of the
several underwriters to be named in Schedule I to the Underwriting Agreement
(the “Underwriters”).  The Selling Stockholders propose to sell to the
Underwriters pursuant to the Underwriting Agreement certain authorized and
issued shares of the common stock, par value $0.0001 per share, of the Company
(the “Common Stock”) owned by them in accordance with that certain Registration
Rights Agreement dated December 31, 2002 among the Company and the equity
security holders of the Company party thereto (as amended, the “Rights
Agreement”).  It is understood that at this time there is no commitment on the
part of the Underwriters to purchase any shares of Common Stock and no assurance
that the Underwriting Agreement will be entered into by the Company or the
Underwriters.

The undersigned hereby irrevocably constitutes and appoints Andrew J.
Littlefair, Richard R. Wheeler and Mitchell W. Pratt each with full power and
authority to act alone in any matter hereunder and with full power of
substitution, the true and lawful attorneys-in-fact of the undersigned
(individually an “Attorney” and collectively, the “Attorneys”), with full power
and authority in the name of, for and on behalf of, the undersigned with respect
to all matters arising in connection with the sale of Common Stock by the
undersigned pursuant to the Underwriting Agreement including, but not limited
to, the power and authority on behalf of the undersigned to take any and all of
the following actions:

1.             To sell, assign, transfer and deliver to the several Underwriters
up to the number of shares of Common Stock set forth on the signature page
hereof such shares of Common Stock to be represented by certificate(s) deposited
by the undersigned pursuant to the Custody Agreement substantially in the form
attached hereto as Exhibit B (the “Custody Agreement”) between the undersigned
and U.S. Stock Transfer Corporation, as Custodian (the “Custodian”), at a
purchase price per share, after deducting underwriting discounts and

C - 1


--------------------------------------------------------------------------------


commissions, to be paid by the Underwriters, as the Attorneys, in their sole
discretion, shall determine, but at the same price per share at which the
Company and all other Selling Stockholders (as defined in the Underwriting
Agreement) sell Common Stock to the Underwriters;

2.             To determine the number of shares of Common Stock to be sold by
the undersigned to the Underwriters in accordance with the Rights Agreement,
which numbers shall be no greater but may be fewer than the corresponding
numbers set forth on the signature page hereof (such total number of shares of
Common Stock as is finally determined by the Attorneys and set forth opposite
the name of the undersigned in Schedule II to the Underwriting Agreement is
hereinafter referred to as the “Shares”);

3.             To execute, deliver and perform the Underwriting Agreement and
the Custody Agreement in the respective forms attached hereto with such
customary representations, warranties and covenants as the Attorneys, in their
sole discretion, may deem appropriate, with full power to make such amendments
to the Underwriting Agreement and the Custody Agreement as the Attorneys, in
their sole discretion, may deem advisable; provided, however, that any such
amendments shall not increase the indemnification obligations of the undersigned
as set forth in the form of Underwriting Agreement attached hereto;

4.             On behalf of the undersigned, to make such representations and
warranties and enter into the agreements contained in the form of Underwriting
Agreement attached hereto (including, without limitation, entering into the
“lock-up” agreements);

5.             (a) To instruct the Custodian on all matters pertaining to the
sale of the Shares pursuant to the Underwriting Agreement and the delivery of
certificates therefor, including:  (i) the transfer of the Shares on the books
of the Company in order to effect the sale of the Shares (including designating
the name or names in which new certificate(s) for Shares are to be issued and
the denominations thereof); (ii) the delivery to or for the account of the
Underwriters of the certificate(s) for the Shares against receipt by the
Custodian of the purchase price to be paid therefor; (iii) the payment, out of
the proceeds (net of underwriting discounts and commissions) from the sale of
the Shares by the undersigned to the Underwriters, of any expense incurred in
accordance with paragraph 6 which is not payable by the Company and any transfer
taxes payable in connection with the transfer of the Shares to the Underwriters
(“Transfer Taxes”); and (iv) the transmission to the undersigned of the
proceeds, if any, from the sale of the Shares (after deducting all amounts
payable by the undersigned pursuant to clause (iii) above) and the return to the
undersigned, of new certificate(s) representing the excess, if any, of the
number of shares of Common Stock represented by certificate(s) deposited with
the Custodian over the number of Shares sold to the Underwriters; and (b) to
amend the Custody Agreement and any related documents in such manner as the
Attorneys may determine to be not materially adverse to the undersigned.

6.             To incur or authorize the incurrence of any necessary or
appropriate expense in connection with the sale of the Shares to the
Underwriters and to determine the amount of any Transfer Taxes;

7.             To take any and all steps deemed necessary or desirable by the
Attorneys in connection with the registration of the Shares under the Securities
Act of 1933, as amended (the “Securities Act”), the Securities Exchange Act of
1934, as amended, and the securities or Blue Sky laws of various states and
jurisdictions, including, without limitation, the giving,

C - 2


--------------------------------------------------------------------------------


making or filing of such customary undertakings, consents to service of process
and representations and agreements and the taking of such other steps as the
Attorneys may deem necessary or desirable;

8.             To make, execute, acknowledge and deliver all such other
contracts, orders, receipts, notices, instructions, certificates, letters and
other writings, including, without limitation, communications with the
Securities and Exchange Commission, state securities commissions and the
National Association of Securities Dealers, Inc., and in general to do all
things and to take all actions which the Attorneys, in their sole discretion,
may consider necessary or desirable in connection with the sale of Shares to the
Underwriters and the public offering thereof, as fully as could the undersigned
if personally present and acting;

9.             If necessary, to endorse (in blank or otherwise) on behalf of the
undersigned the certificate(s) representing the Shares, or a stock power or
powers attached to such certificate(s); and

10.           To sign such other certificates, documents and agreements and take
any and all other actions as the Attorneys may deem necessary or desirable in
connection with the consummation of the transactions contemplated by the
Underwriting Agreement, the Custody Agreement and this Power of Attorney.

Each Attorney may act alone in exercising the rights and powers conferred on the
Attorneys in this Power of Attorney, and the act of any Attorney shall be the
act of the Attorneys.  Each Attorney is hereby empowered to determine in his or
her sole discretion the time or times when, the purpose for and the manner in
which any power herein conferred upon him or her shall be exercised, and the
conditions, provisions or covenants of any instrument or document which may be
executed by him or her pursuant hereto.

The undersigned acknowledges receipt of a copy of Amendment No. 4 to the
Registration Statement on Form S-1, filed with the SEC on May 14, 2007 (the
“Registration Statement”), relating to the offering of the Shares and the other
shares of Common Stock (together, the “Offered Shares”) to be sold by the
Selling Stockholders.  The undersigned has reviewed the Registration Statement
and the form of the Underwriting Agreement attached hereto and understands the
obligations and agreements of the undersigned set forth in such form of
Underwriting Agreement.  All representations and warranties of the Selling
Stockholders in the Underwriting Agreement with respect to the undersigned will
be, as of the date of the execution of the Underwriting Agreement and the
Closing Dates (as determined in accordance with the Underwriting Agreement),
true and correct.  All such representations and warranties will, as provided in
the Underwriting Agreement, survive the termination of the Underwriting
Agreement and the delivery of and payment for the Shares.

Upon the execution and delivery of the Underwriting Agreement by the Attorneys
on behalf of the Selling Stockholders, the undersigned agrees to be bound by and
to perform each and every covenant and agreement contained therein of the
undersigned as a Selling Stockholder.

The undersigned agrees, if so requested, to cause its counsel to provide an
opinion of counsel, addressed to Sheppard, Mullin, Richter & Hampton LLP, which
opinion shall expressly permit reliance thereon by Sheppard, Mullin, Richter &
Hampton LLP, setting forth such matters as Sheppard, Mullin, Richter & Hampton
LLP may reasonably request in rendering

C - 3


--------------------------------------------------------------------------------


its opinion pursuant to the Underwriting Agreement and such other documentation
as the Attorneys, the Company, the Representative or any of their respective
counsel may request to effectuate any of the provisions hereof or of the
Underwriting Agreement, all of the foregoing to be in form and substance
reasonably satisfactory in all respects to the party requesting such
documentation.

This Power of Attorney and all authority conferred hereby are granted and
conferred subject to and in consideration of the interests of the Attorneys, the
several Underwriters, the Company and the other Selling Stockholders who may
become parties to the Underwriting Agreement, and for the purposes of completing
the transactions contemplated by the Underwriting Agreement and this Power of
Attorney.

This Power of Attorney is an agency coupled with an interest and all authority
conferred hereby shall be irrevocable, and shall not be withdrawn or terminated
by any act of the undersigned or by operation of law, whether by the death or
incapacity of the undersigned (or either or any of the undersigned) or by the
occurrence of any other event or events (including, without limitation, the
termination of any trust or estate for which the undersigned is acting as a
fiduciary or fiduciaries, the death or incapacity of one or more trustees,
guardians, executors or administrators under such trust or estate or the merger,
consolidation, dissolution or liquidation of any corporation or partnership)
(any of the foregoing being hereinafter referred to as an “Event”).  If an Event
shall occur after the execution hereof but before completion of the transactions
contemplated by the Underwriting Agreement or this Power of Attorney, then
certificate(s) representing the Shares will be delivered to the Underwriters by
or on behalf of the undersigned in accordance with the terms and conditions of
the Underwriting Agreement and the Custody Agreement and any actions taken
hereunder by the Attorneys shall be as valid as if such Event had not occurred
regardless of whether or not the Custodian, the Attorneys, the Underwriters, or
any one of them, shall have received notice of such Event.

Notwithstanding any of the foregoing provisions, if the Underwriting Agreement
shall not have been executed and delivered prior to November 30, 2007 then, upon
the written notice of the undersigned on or after that date to the Attorneys,
this Power of Attorney shall terminate subject, however, to all lawful action
done or performed pursuant hereto prior to the receipt of actual notice.

It is understood that the Attorneys, in their capacity as such, assume no
responsibility or liability to any person other than to deal with the
certificate(s) for shares of Common Stock deposited with the Custodian pursuant
to the Custody Agreement and the proceeds from the sale of the Shares in
accordance with the provisions hereof.  The Attorneys, in their capacity as
such, make no representations with respect to and shall have no responsibility
for the Registration Statement or any prospectus relating to the Shares nor,
except as herein expressly provided, for any aspect of the offering of the
Shares, and the Attorneys shall not be liable for any error of judgment or for
any act done or omitted or for any mistake of fact or law except for the
Attorneys’ own gross negligence or willful misconduct.  THE UNDERSIGNED AGREES
TO INDEMNIFY THE ATTORNEYS FOR AND TO HOLD THE ATTORNEYS, JOINTLY AND SEVERALLY,
FREE FROM AND HARMLESS AGAINST ANY AND ALL LOSS, CLAIM, DAMAGE, LIABILITY OR
EXPENSE INCURRED BY OR ON BEHALF OF THE ATTORNEYS, OR ANY OF THEM, ARISING OUT
OF OR IN CONNECTION WITH ACTING AS ATTORNEYS UNDER THIS POWER OF ATTORNEY, AS
WELL AS THE COST AND EXPENSE OF DEFENDING AGAINST ANY CLAIM OF

C - 4


--------------------------------------------------------------------------------


LIABILITY HEREUNDER, WHICH IS NOT DUE TO THE ATTORNEYS’ OWN GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT.  The undersigned agrees that the Attorneys may consult with
counsel of their choice (which may but need not be counsel for the Company) and
the Attorneys shall have full and complete authorization and protection for any
action taken or suffered by the Attorneys, or any of them hereunder, in good
faith and in accordance with the opinion of such counsel.

It is understood that the purchase price per share of Common Stock to be paid in
connection with the offering of the Shares pursuant to the Underwriting
Agreement could be higher or lower than the high end and the low end of the
price range reflected in the preliminary prospectus filed with the SEC on
May 14, 2007 relating to the Shares.

It is understood that the Attorneys shall serve entirely without compensation.

This Power of Attorney shall be binding upon the undersigned and the heirs,
legal representatives, distributees, successors and assigns of the undersigned.

This Power of Attorney shall be governed by the laws of the State of New York
without regard to the conflicts of laws principles thereof.

C - 5


--------------------------------------------------------------------------------


Witness the due execution of the foregoing Power of Attorney as of the date
written below.

Maximum Number of Shares of

Common Stock to be Sold by Selling

Stockholders(s):

 

 

Very truly yours,

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

DATED:                         ,               

Print Name and Address of Selling

Stockholder(s) and Name and Title of any Person

Signing as Agent or Fiduciary:

 

 

 

Telephone:

(    )

Facsimile:

(    )

 

C - 6


--------------------------------------------------------------------------------


 

STATE OF TEXAS

§

 

§

COUNTY OF

§

 

This instrument was acknowledged before me on this            day of
                                      , 2007, by
                                            ,
                                             of
                                              , a [                    ]
corporation, on behalf of said corporation.

 

 

 

Notary Public in and for the State of Texas

 

My Commission Expires:

                                      

(SEAL)

C - 7


--------------------------------------------------------------------------------


 

STATE OF CALIFORNIA

)

 

)

COUNTY OF

)

 

On                                         , before me,
                                        , a Notary Public, personally appeared
                                        , personally known to me (or proved to
me on the basis of satisfactory evidence) to be the person(s) whose name(s)
is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

WITNESS my hand and official seal.

Signature

 

 

C - 8


--------------------------------------------------------------------------------


EXHIBIT A
FORM OF UNDERWRITING AGREEMENT

C - 9


--------------------------------------------------------------------------------


EXHIBIT B
FORM OF CUSTODY AGREEMENT

C - 10


--------------------------------------------------------------------------------